ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_06_FR.txt. 278

OPINION DISSIDENTE DE M. EVENSEN
[Traduction]

1. A mon grand regret, je me trouve dans l'impossibilité de partager les
vues de la Cour sur la méthode pratique énoncée dans l’arrêt pour déter-
miner la ligne de délimitation des zones de plateau continental relevant de
chacune des deux Parties, ainsi que sur les motifs avancés à cet effet. Mes
regrets sincères sont à la mesure du respect que j’éprouve pour la Cour
internationale de Justice et pour sa devancière, la Cour permanente de
Justice internationale, institutions internationales dont l’existence même
et le patient labeur ont donné au monde en tumulte de bonnes raisons
d’espérer le règne de la justice et l'instauration de la paix grâce aux efforts
consentis pour ériger un nouvel ordre international fondé sur la légalité,
sans recours aux armes et sans sacrifice inutile en vies humaines. Mon
opinion dissidente ne diminue pas davantage le respect profond et sincère
que j’éprouve pour la Cour, en tant qu’organe composé d’illustres inter-
nationalistes qui, par leurs travaux, ont inlassablement renforcé le rôle de
la Cour et accru son rayonnement d’organe international suprême de
règlement des différends. Enfin, je suis conscient de l'importance de la
présente affaire et de mes insuffisances au moment de présenter une
opinion dissidente en tant que juge ad hoc.

2. La compétence de la Cour en l’espèce découle du compromis du
10 juin 1977 (voir art. 36, par. 1, du Statut), dont Particle 1 contient les
principales dispositions sur ce point.

Sur quelques points mineurs, les Parties sont en désaccord quant à la
manière de traduire le texte original arabe. Dans une certaine mesure, ces
désaccords reflètent leurs divergences de vues sur la compétence que le
compromis confère à la Cour. Toutefois, comme il ressort de l’arrét, ces
désaccords sont restés sans importance pour l'interprétation par la Cour de
sa propre compétence. Je partage ce point de vue.

Je souscris aussi à l’opinion selon laquelle la tâche de la Cour en l'espèce,
telle qu’elle est définie à l’article 1 du compromis du 10 juin 1977, se
différencie de celle que le compromis du 2 février 1967 lui confiait dans les
affaires du Plateau continental de la mer du Nord et de celle que le com-
promis d’arbitrage du 10 juillet 1975 entre la France et le Royaume-Uni
attribuait au tribunal arbitral dans l'affaire de la délimitation du plateau
continental.

Aux termes de l’article 1 du compromis en la présente espèce, « il est
demandé » à la Cour internationale de justice « de rendre son arrêt » sur les
principes du droit international qui peuvent être appliqués pour délimiter
les zones respectives de plateau continental des Parties. Il appartient donc
à la Cour de décider quels sont les « principes et règles du droit interna-

264
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 279

tional » applicables à la présente affaire, conformément à l’article 38,
paragraphe 1, du Statut de la Cour et compte tenu des dispositions du
compromis conclu entre les Parties. En énonçant ces principes et règles, la
Cour, ainsi qu’il lui est demandé, « décidera conformément » :

a) à des principes équitables ;

b) aux circonstances pertinentes propres à la région ;

c) aux nouvelles tendances acceptées à la troisième conférence sur le droit
de la mer (art. 1, premier alinéa).

Comme la Cour, je considère que ces dispositions peuvent avoir cer-
taines conséquences sur les sources de droit qui lui sont ouvertes en
l'espèce. Je souscris aussi à l’observation de la Cour selon laquelle la
mention de ces divers facteurs à l’article 1 ne peut avoir d’effet que sur les
relations juridiques entre les Parties à la présente affaire, et n’affecte en
rien la position en droit des autres Etats.

On me permettra cependant de n’être pas entièrement d’accord avec la
Cour sur le choix des éléments particuliers qui peuvent intervenir à cet
égard ; sur le poids à accorder à chacun d’eux ; enfin, sur importance
qu’ils revétent les uns par rapport aux autres. Je reviendrai par la suite sur
ces questions.

Le deuxième alinéa de l’article 1 a aussi beaucoup d’importance pour la
tâche confiée à la Cour. Il y est dit: « D’autre part il est également
démandé à la Cour » :

a) de clarifier la méthode pratique pour l’application desdits principes et
règles ;

b) de le faire par rapport à la situation précise ; et

c) dele faire de manière à permettre aux experts des deux pays de délimiter
ces zones sans difficulté aucune.

Je pense, comme la Cour, que sa tâche consiste manifestement à statuer
de manière obligatoire et définitive

« au contentieux par un arrêt rendu conformément aux articles 59 et
60 du Statut et à l’article 94, paragraphe 2, du Règlement, qui aura
donc l'effet et la force obligatoire que lui attribuent l’article 94 de la
Charte des Nations Unies et lesdites dispositions du Statut et du
Règlement » (arrêt, par. 29).

La Cour n’a évidemment pas été priée de donner un avis consultatif,
puisque cela ne pouvait pas lui être demandé dans une affaire contentieuse
opposant deux Etats. Elle ne pouvait pas non plus accepter de donner de
simples « directives » aux Parties au présent différend, car les éléments
essentiels d’un véritable arrêt auraient alors fait défaut (Charte des
Nations Unies, art. 96).

Je conviens que, dans son arrêt, la Cour devait énoncer la méthode

265
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 280

pratique pour l'application des principes et règles du droit international
avec le degré de précision qu’elle lui a donné dans le dispositif. Je reconnais
aussi que, lorsqu’un traité sera conclu conformément aux articles 2 et 3 du
compromis pour appliquer l'arrêt, les négociations des Parties devront
avoir un caractère limité et technique, le but étant de fixer sous forme
conventionnelle la ligne concrète de délimitation tracée par leurs experts.
A cet effet, elles devront se conformer à la méthode pratique énoncée dans
l'arrêt pour l'application des principes et règles du droit international.

3. Je reviens maintenant aux dispositions du premier alinéa de l’article 1
du compromis, ot il est demandé à la Cour de rendre sa décision fondée sur
les principes et règles du droit international en se conformant :

a) à des principes équitables ;

b} aux circonstances pertinentes propres à la région ;

c) aux tendances récentes admises à la troisième conférence sur le droit de
la mer.

Il est manifeste que cette énumération n’habilite pas la Cour à statuer ex
aequo et bono conformément à l’article 38, paragraphe 2, du Statut de la
Cour.

Mais on peut se demander si cette énumération de l’article 1 modifie,
étend ou restreint les sources du droit international dont la Cour pouvait
s'inspirer en l’espèce.

4. a) La mention des principes équitables découle d’une conception déjà
bien établie des sources applicables du droit international. L'existence
d’un accord entre les Parties sur ce point est un fait important. Mais il ne
semble pas que cet accord s’étende à la teneur des principes équitables, ni
aux conséquences juridiques concrètes à tirer de la mention de ces prin-
cipes.

Il se peut que cette référence expresse du compromis aux principes
équitables ait été inspirée, dans une certaine mesure, par les dispositions du
projet de convention (texte officieux) de la troisième conférence sur le droit
de la mer (document A/CONF.62/WP.10/Rev.3, du 27 août 1980). Ce
projet contenait à l’article 74, relatif à la zone économique exclusive, et
à l’article 83, relatif au plateau continental, des dispositions identiques
concernant la délimitation de ladite zone ou dudit plateau entre Etats
dont les côtes se font face ou sont adjacentes :

« La délimitation du plateau continental [de la zone économique
exclusive] entre Etats dont les côtes sont adjacentes ou se font face est
effectuée par voie d’accord conformément au droit international. Cet
accord est conclu selon des principes équitables, en prenant le cas
échéant pour référence la ligne médiane ou la ligne d’équidistance et
en tenant compte de tous les aspects de la situation dans la zone
considérée. » (Art. 74 et 83, par. 1.)

Ce libellé a été modifié au cours de la session de la conférence tenue

266
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 281

l'année dernière. Dans le projet de convention sur le droit de la mer du
28 août 1981 (A/CONF.62/L.78), les articles 74 et 83 contiennent main-
tenant la disposition suivante :

« La délimitation du plateau continental [de la zone économique
exclusive] entre Etats dont les côtes sont adjacentes ou se font face est
effectuée par voie d'accord conformément au droit international tel
qu’il est visé à l’article 38 du Statut de la Cour internationale de Justice
de façon à aboutir à une solution équitable. »

Ce nouveau texte a été proposé, à titre de compromis, pour donner
satisfaction à deux groupes de pays qui s’opposaient. I] se pourrait qu’il
atteigne ce but, puisque ni le principe de l’équidistance ni les principes
équitables n’y sont mentionnés. La référence générale à l’article 38 du
Statut et la disposition selon laquelle la délimitation doit aboutir à « une
solution équitable » en constituent la nouveauté, mais celle-ci n’a pas été
débattue en détail à la conférence.

5. b) Iiest évident que la mention expresse des circonstances pertinentes
propres à la région, au premier alinéa de l’article 1 du compromis, est,
comme l’a dit la Cour,

«en complète harmonie avec sa jurisprudence, comme il ressort de
son arrêt dans les affaires du Plateau continental de la mer du Nord, aux
termes duquel le droit international exige que la délimitation s’opère
« conformément à des principes équitables et compte tenu de toutes
les circonstances pertinentes » (arrêt, par. 23).

Manifestement, lorsqu'on trace une ligne de délimitation entre des zones
de plateau continental — ou entre des zones économiques de 200 milles —
les circonstances pertinentes de la région doivent jouer un rôle impor-
tant.

Cependant, la mention expresse des « circonstances pertinentes propres
à la region », dont cet alinéa du compromis, n’est pas sans intérêt. Les
Parties au différend, en reconnaissant explicitement la pertinence de ce
facteur, ont en effet souligné l'importance qu’elles attachent aux circons-
tances particulières à la région, ce qui ne pouvait qu’encourager la Cour à
les prendre en considération dans toute la mesure du possible. L’impor-
tance de cette question pour les Parties ressort aussi du fait qu’il y est de
nouveau fait allusion au deuxième alinéa de l’article 1 du compromis, où il
est demandé à la Cour de clarifier la méthode pratique pour l’application
des principes du droit international « dans cette situation précise ».

Il paraît vain d’étudier en détail toutes les circonstances pertinentes
propres à la région. Il faut évidemment inclure parmi elles la direction des
côtes considérées ; le fait qu’elles soient droites ou courbes, régulières ou
irrégulières ; le fait qu’elles puissent être opposées les unes aux autres, de
sorte que le prolongement vers le large des zones de plateau et des zones
économiques exclusives donne lieu à des revendications concurrentes et
contradictoires sur ces plateaux ou sur ces zones ; la présence de sinuosités,
baies, îles, hauts-fonds découvrants, rochers, etc. La profondeur des

267
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 282

espaces maritimes peut aussi jouer un rôle, ainsi que les particularités
géographiques des côtes et leur extension en mer, y compris les données
bathymétriques, géomorphologiques, etc. Par leur nature, tous ces élé-
ments sont des circonstances pertinentes propres à la région. Encore ne
s’agit-il que de considérations géographiques, qui ne sont pas les seules : les
deux Parties ont longuement invoqué la géologie de la région, non seule-
ment dans ses couches supérieures, mais aussi dans ses couches plus
profondes, de manière détaillée, et en remontant presque jusqu’à la créa-
tion.

Ces dispositions du compromis ont des précédents, parmi lesquels on
peut citer la mention des circonstances spéciales figurant à l’article 6,
paragraphes 1 et 2, de la convention de Genève sur le plateau continental
du 29 avril 1958 ; dans ce cas, cependant, ce principe était étroitement
rattaché au principe équidistance/ligne médiane. Dans le dispositif
(par. 101) de l'arrêt rendu par la Cour en 1969 dans les affaires du Plateau
continental de la mer du Nord, la Cour a déclaré que la délimitation des
zones de plateau continental en question « doit s’opérer par voie d’accord
conformément à des principes équitables et compte tenu de toutes les cir-
constances pertinentes. » (C.LJ. Recueil 1969, p. 53. Italique ajouté). Selon
cet arrêt, les facteurs à prendre en considération comprenaient notamment
la configuration générale des côtes des Parties ainsi que la présence de
toute caractéristique spéciale ou inhabituelle.

Comme je l’ai déjà indiqué, les articles 74 et 83 du projet de convention
sur le droit de la mer en date au 29 août 1981 (A/CONF.62/L.78) se
réfèrent, d’une manière générale, à l’article 38 du Statut de la Cour, et iln’y
est plus fait expressément mention de « tous les aspects de la situation dans
la zone considérée ». Cette modification n’a cependant pas pour but de
diminuer l'importance, pour une délimitation concrète, des différents
aspects de la situation dans la zone considérée.

6. c) La troisième source de droit expressément mentionnée au premier
alinéa de l’article 1 du compromis est représentée par « les nouvelles ten-
dances acceptées à la troisième conférence sur le droit de la mer ».

Le projet de convention n’a pas encore été définitivement adopté par la
conférence sur le droit de la mer ; c’est en vertu du compromis que la Cour
est autorisée à tenir compte de tendances qui, si elles ont atteint un stade
avancé d'élaboration et font même partie dans une large mesure de la
pratique des Etats, n’ont cependant pas encore acquis le caractère de règles
du droit international général. Il se peut que certaines des tendances
récentes incluses dans le projet de convention aient atteint ce statut. Mais,
compte tenu des dispositions expresses du premier alinéa de l’article 1 du
compromis, il n’est ni nécessaire ni opportun en l'espèce d’établir une
distinction entre les tendances acceptées et l’évolution récente du droit due
aux travaux de la troisième conférence sur le droit de la mer et à la pratique
ultérieure des Etats.

La mention, dans le compromis, des nouvelles tendances acceptées à
la troisième conférence sur le droit de la mer peut malgré tout susciter
certaines difficultés d’interprétation et d'application en l'espèce. Quelles

268
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 283

sont les propositions inscrites dans le projet de convention qui doivent étre
considérées comme des « tendances » ? Ces tendances sont-elles « accep-
tées » au sens du compromis et quelle importance doit-on leur attribuer ?
La question de l’importance relative de différentes tendances peut aussi se
poser. J’en donnerai comme exemple la question des rapports entre les
dispositions de la partie V du projet de convention, relative à la zone
économique exclusive, et celles de la partie VL relative au plateau conti-
nental, tant du point de vue des notions employées que des principaux
problèmes pratiques.

Plusieurs dispositions des quatre conventions de Genève sur le droit de
la mer du 29 avril 1958, qui expriment les règles traditionnelles du droit
international de la mer, ont été incorporées au projet de convention de
1981. Cependant, même dans ces chapitres du projet de convention, cer-
taines tendances nouvelles ont trouvé place. C’est ainsi que l’article 3 du
projet de convention dispose, à propos de la largeur de la mer territoriale,
que PEtat côtier a le droit de fixer la largeur de sa mer territoriale, étant
entendu que « cette largeur ne dépasse pas 12 milles marins ». Cette dis-
tance correspond à la limite qu'ont fixée les deux Parties à leur mer
territoriale.

L'importance accrue que le projet de convention semble donner aux îles,
et même aux rochers, peut aussi être une tendance à prendre en considé-
ration dans la présente affaire. Sur ce point, il convient de citer l’ar-
ticle 121, paragraphe 2, du projet de convention, aux termes duquel :

« la mer territoriale, la zone contigué, la zone économique exclusive et
le plateau continental d’une île sont délimités conformément aux
dispositions de la convention applicables aux autres territoires ter-
restres ».

Cela suppose que les îles ont en principe une zone économique exclusive
et un plateau continental propres. La même tendance se manifeste dans
le cas des simples rochers. L’article 121, paragraphe 3, dispose que seuls
« les rochers qui ne se prêtent pas à l’habitation humaine et à une vie éco-
nomique propre n’ont pas de zone économique exclusive ni de plateau
continental ».

Une tendance semblable se dégage des dispositions concernant les
Etats archipels et les eaux archipélagiques : voir notamment le projet de
convention, partie IV et article 2.

La portée de cette tendance ne doit être à mon avis ni sous-estimée ni
méconnue en l'espèce, étant donné surtout Pimportance de deux des
principales formations insulaires, l’île de Djerba et l'archipel des Kerken-
nah, avec les hauts-fonds découvrants qui leur sont contigus.

7. D’autres « nouvelles tendances acceptées » ont une grande impor-
tance, en particulier celles qui se manifestent dans la partie V, relative à
la zone économique exclusive, notamment aux articles 55 à 62, 73 et 74,
et dans la partie VI, relative au plateau continental, notamment aux ar-
ticles 76, 77, 80, 81 et 83.

269
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 284

Le principe de la zone économique exclusive de 200 milles marins est
une innovation en droit international. Cette zone économique exclusive
«ne s’étend pas au-delà de 200 milles marins des lignes de base à partir
desquelles est mesurée la largeur de la mer territoriale » (art. 57). Elle se
compose de trois éléments différents :

a) une zone de plateau continental ;

b) une zone de pêche exclusive, sujet sur lequel se font jour d’intéressantes
tendances à l’égard des droits souverains ainsi que des droits et obli-
gations de conservation (art. 61 et suiv.) ;

c) une zone économique exclusive d’exploration et d’exploitation pour ce
qui concerne d’autres ressources naturelles, telles que la production
d@énergie « à partir de l’eau, des courants et des vents » (art. 56).

Cette triple nature de la zone est définie à l’article 56 dans les termes
suivants :

«1. Dans la zone économique exclusive, l'Etat côtier a :

a) des droits souverains aux fins d'exploration et d'exploitation, de
conservation et de gestion des ressources naturelles, biologiques ou
non biologiques, des fonds marins et de leur sous-sol et des eaux
surjacentes, ainsi qu’en ce qui concerne d’autres activités tendant à
l'exploration et à l'exploitation de la zone à des fins économiques,
telles que la production d’énergie à partir de l’eau, des courants et
des vents... »

L'Etat côtier exerce ces droits dans sa zone de 200 milles, que les fonds y
soient profonds ou non, et même si leur profondeur dépasse l’isobathe des
2500 mètres indiquée au paragraphe 5 de l’article 76 pour la définition du
plateau continental, et indépendamment du fait que les fonds marins ou
leur sous-sol dans la zone des 200 milles puissent ou non être considérés
comme un prolongement naturel (voir art. 76, par. 1, 4 a) et 5). Bien
entendu, la zone économique complète de 200 milles n’est possible que là
où les espaces océaniques le permettent. Cela n’est pas le cas dans la
présente affaire, où les côtes de la Tunisie et de la Libye forment un angle
tel qu’il y aurait confrontation entre leurs zones économiques de 200 milles
respectives, y compris les fonds marins et les sous-sols (zones du plateau
continental) si on voulait les porter à leur largeur maximum. Il résulte
en outre des dispositions de l’article 76 qu’en deca d’une distance de
200 milles à partir des côtes le principe du prolongement naturel n’est pas
le principe prépondérant en ce qui concerne les fonds marins et le sous-sol
de la zone économique.

Dans ce contexte, il convient de noter que le principe d’une zone éco-
nomique s'étendant jusqu’à 200 milles marins est un principe aussi valable et
important que celui du plateau continental. Ces deux principes sont exposés
dans deux parties différentes du projet de convention : la partie V pour la
zone économique exclusive et la partie VI pour le plateau continental. Dans
la partie VI relative au plateau continental, une signification particulière et

270
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 285

un statut privilégié sont accordés à la notion de la zone de 200 milles, qu’il
s'agisse de l’étendue du plateau continental (voir l’article 76 du projet de
convention) ou des contributions en espèce ou en nature (voir l’ar-
ticle 82).

Ii paraît évident que les dispositions des parties V et VI reflètent cer-
taines des « nouvelles tendances acceptées », des « tendances récentes
admises » visées à l’article 1 du compromis. Tel est bien le cas des dispo-
sitions qui portent expressément sur la délimitation des zones maritimes
entre Etats dont les côtes sont adjacentes ou se font face, aux articles 74
(zone économique exclusive) et 83 (plateau continental). Voir aussi l’ar-
ticle 76, paragraphe 10.

L’idée d’une zone économique exclusive de 200 milles est déjà largement
reconnue dans la pratique des Etats. L'événement le plus récent à cet égard
dans la région méditerranéenne est la loi (dahir) du Maroc n° 1-81, du
8 avril 1981. Cette loi établit une zone économique exclusive de 200 milles
le long des côtes du Maroc. Aux termes de l’article 1, paragraphe 2, cette
zone :

« s’étend jusqu’à une distance de 200 milles marins, calculée depuis les
lignes de base droites ou normales à partir desquelles est mesurée la mer
territoriale ».

L’article 11, relatif à la délimitation de la zone de 200 milles, prévoit
l'application du principe d’équidistance dans les termes suivants :

« Sans préjudice des circonstances d’ordre géographique ou géo-
morphologique et compte tenu de tous les facteurs pertinents, la
délimitation doit être effectuée par voie d’accords bilatéraux confor-
mément aux principes équitables établis en droit international. La
limite extérieure de la zone économique exclusive ne doit pas dépasser
la ligne médiane dont tous les points sont équidistants des points les
plus proches des lignes de base de la côte marocaine et des côtes,
adjacentes à celle-ci ou lui faisant face, des Etats étrangers. » (Voir
Bulletin officiel du Maroc, n° 3575 (6 mai 1981), p. 232 et 233.)

Cependant, dès le 20 août 1971, c’est-à-dire avant même l’apparition de
la notion de zone économique exclusive, la Tunisie avait conclu avec l'Italie
un accord relatif à la délimitation du plateau continental entre les deux
pays. Cet accord se fondait sur le principe de léquidistance, mesurée à
partir des points les plus proches des lignes de base de la mer territoriale, et
« en tenant compte des îles, îlots et hauts-fonds découvrants » (art. 1). Des
dispositions spéciales étaient prévues pour lesiles de Pantelleria, Lampione,
Lampedusa et Linosa (art. 2) (arrêt, par. 20).

8. La notion du plateau continental subit aussi l'effet des nouvelles
tendances dans la partie VI, notamment à l’article 76 du projet, et ces
tendances s’écartent, dans une certaine mesure au moins, des idées anté-

271
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 286

rieurement établies, telles qu’elles étaient formulées par exemple à l’article
premier de la quatrième convention de Genève sur le droit de la mer, du
29 avril 1958.

L'article 76 du projet de convention envisage, au paragraphe 1, deux
sortes de plateau continental. La première catégorie correspond à la partie
des fonds marins et de leur sous-sol qui s'étend au-delà de la mer terri-
toriale, sur toute l’étendue du prolongement naturel du territoire terrestre
de l'Etat, et jusqu’au rebord externe de la marge continentale. L’autre
catégorie est constituée par les fonds marins et leur sous-sol :

« jusqu’à 200 milles marins des lignes de base à partir desquelles est
mesurée la largeur de la mer territoriale, lorsque le rebord externe de la
marge continentale se trouve à une distance inférieure ».

Il résulte de cette dernière définition que le fait que la partie du plateau qui
s'étend jusqu’à 200 milles constitue le prolongement naturel du territoire
terrestre n’est pas un critère suffisant pour revendiquer cette étendue. Le
plateau continental des 200 milles peut s'étendre au-delà du prolongement
naturel, dans le talus et les grandes profondeurs océaniques (plaine abys-
sale). En réalité, ce deuxième critère de l’article 76 est un corollaire des
dispositions des articles 55 à 57, relatifs à la zone économique exclusive des
200 milles.

Le paragraphe 3 de l’article 76 contient une définition supplémentaire
de la marge continentale, qui se rapporte au premier des critères mention-
nés ci-dessus. Il dispose :

« La marge continentale est le prolongement immergé de la masse
terrestre de l’Etat côtier ; elle est constituée par les fonds marins
correspondant au plateau, au talus et au glacis ainsi que leur sous-sol.
Elle ne comprend ni les grands fonds des océans, avec leurs dorsales
océaniques, ni leur sous-sol. »

Les paragraphes 4, 5 et 7 contiennent d’intéressantes dispositions sur
l'étendue de la marge continentale lorsque celle-ci dépasse 200 milles.
Ces dispositions intéressent la présente affaire. Par exemple, le para-
graphe 4 a) i) indique qu’il faut parfois attacher de l’importance aux
couches sédimentaires supérieures pour déterminer l'étendue de la marge
continentale au-delà de 200 milles : en effet, l'étendue de la marge conti-
nentale peut être établie par référence aux points où « l’épaisseur des roches
sédimentaires est égale au centième au moins de la distance entre le point
considéré et le pied du talus continental ». Les paragraphes 4 a) ii) et 5
montrent quant à eux que l’adjacence et la proximité sont également des
considérations pertinentes, compte tenu des critères de distance ou de
profondeur qui y sont énoncés.

9. Les conclusions à tirer des tendances nouvelles consacrées dans les
parties V et VI du projet de convention peuvent être formulées comme
suit :

L'introduction de la notion d’une zone économique exclusive de

272
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 237

200 milles dans la partie V du projet de convention n’est pas fondée sur le
concept de prolongement naturel, mais sur l’idée que l’Etat côtier doit
disposer de droits souverains effectifs sur les ressources naturelles situées
dans une zone d’eaux et de fonds marins jusqu’à 200 milles au large, que
l'Etat côtier en question possède ou non un plateau continental dans
l’acception traditionnelle de cette expression. Cette innovation est accep-
tée dans la pratique récente des Etats. Par ailleurs, la notion de zone
économique de 200 milles ne concerne pas seulement les ressources de la
mer (animées ou inertes) mais aussi les ressources naturelles qui se trouvent
sur ou dans les fonds marins. Dans ce sens, cette notion se confond en
pratique avec la notion de plateau continental.

Il convient aussi de noter que les dispositions relatives à la délimitation
de la zone économique exclusive, énoncées à l’article 74 du projet de
convention, et les dispositions relatives 4 la délimitation du plateau
continental entre Etats dont les côtes sont adjacentes ou se font face, énon-
cées à l’article 83, sont identiques.

La relation réciproque qui existe entre la notion nouvelle de zone éco-
nomique exclusive et la notion de plateau continental semble poser cer-
tains problèmes, d’autant plus que certaines des tendances nouvelles
reconnues dans l’article 76 paraissent confirmer ces relations réciproques
et cette interdépendance.

Le premier problème est qu’on peut se demander si la notion de pro-
longement naturel n’est pas affaiblie par ces tendances nouvelles à l’inté-
rieur de la zone des 200 milles. Même sans cette évolution, d’ailleurs, la
question se poserait de savoir si la notion de prolongement naturel peut
effectivement faciliter le tracé de la ligne de partage entre les plateaux
continentaux d'Etats limitrophes dans des cas tels que la présente espèce, où
les Parties ont conjointement un plateau continental qui est le prolonge-
ment naturel commun de la masse terrestre de chacune d’elles. Un autre
problème qui semble se poser est celui de savoir si l’on peut concevoir dans
un tel cas des lignes de délimitation différentes pour la zone économique
exclusive et pour le plateau continental, attendu que la notion de zone
économique exclusive définie dans la partie V du projet de convention
comprend aussi les ressources minérales naturelles des fonds marins et
de leur sous-sol, c’est-à-dire les ressources naturelles du plateau conti-
nental. Un membre de la Cour a posé aux Parties, pendant les plaidoiries,
une question concernant ce problème. Les réponses n’ont pas paru très
concluantes. Avec tout le respect que je dois à la Cour, il me semble que
Parrêt n’accorde pas une attention suffisante à cet aspect de la délimita-
tion inspiré des nouvelles tendances acceptées, ni parmi les motifs où sont
invoquées les considérations d’équité ni dans le dispositif.

10. Je partage l’opinion (arrêt, par. 41) selon laquelle le terme de « pla-
teau continental » désigne « une institution du droit international qui, bien
que restant liée à un fait naturel, ne s’identifie pas au phénomène désigné
. par la même expression dans d’autres disciplines ». La notion de plateau
continental est un concept de droit international. Et ce concept peut
évidemment être pétri et refaçonné par l’évolution et les modifications de ce

273
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 288

droit. La consolidation de la notion de zone économique est à cet égard un
élément non négligeable, qui pourrait éventuellement influencer la méthode
pratique de délimitation.

Dans ce contexte, il convient de tenir compte d’un fait nouveau apparu à
la conférence sur le droit de la mer et dans la pratique des Etats, qui est
laffaiblissement de l’effet pratique de la notion de prolongement naturel
par suite de apparition du concept de la zone économique de 200 milles —
sans parler des difficultés concrètes que pose le tracé d’une ligne de déli-
mitation fondée sur le prolongement naturel du plateau lorsque les deux
pays limitrophes font tous deux partie de la même masse terrestre.

Les Parties n’ont évoqué que brièvement la notion de zone économique
exclusive de 200 milles parmi les nouvelles tendances acceptées à la confé-
rence sur le droit de la mer. Peut-être cette notion nouvelle ne s’accorde-
t-elle pas très bien avec certaines des conclusions et des motifs juridiques
avancés par les Parties. Quoi qu’il en soit, la question se pose de savoir si
dans son arrêt la Cour n’aurait pas dû accorder plus de poids à cette
tendance récente. Je crois qu’en l’espèce il serait difficile d'envisager des
lignes de délimitation différentes pour la zone économique exclusive et
pour le plateau continental : dans les deux cas, les zones à délimiter se
situent bien en deçà des 200 milles marins au large « des lignes de base à
partir desquelles est mesurée la largeur de la mer territoriale ». Il me paraît
douteux que la méthode pratique de délimitation doive être exclusivement
ou essentiellement fondée sur les considérations relatives au plateau conti-
nental. Aussi est-ce peut-être adopter en l'espèce une conception trop
restrictive que d’affirmer que « les principes et règles du droit international
qui peuvent être appliqués pour la délimitation des zones du plateau
continental découlent nécessairment de la notion même de plateau conti-
nental » (arrêt, par. 36).

11. Je partage aussi l'opinion exprimée au paragraphe 61 de l’arrêt, selon
laquelle

« malgré la conviction avec laquelle les géologues affirment des deux
côtés qu’une zone donnée constitue le prolongement évident ou le
prolongement véritable de l’un ou de l’autre Etat, il n’est pas possible
de définir juridiquement les zones de plateau continental relevant soit
de la Tunisie soit de la Libye en tenant compte uniquement ou
principalement de considérations géologiques. Le rôle de la Cour
consiste à ne recourir à la géologie que dans la mesure où l’application
du droit international l’exige. »

La Libye discerne une direction purement septentrionale du prolonge-
ment de la masse terrestre, qu’elle appelle une « projection vers le nord » et
qui est fondée principalement sur la géologie (arrêt, par. 62). Dans ses
écritures et en plaidoirie, la Libye a présénté toute une série d’arguments
pour étayer cette thèse. Mais, pris séparément ou considérés ensemble, ces
arguments ne confirment pas la théorie de la projection vers le nord, qui ne
paraît fondée ni en droit ni en fait.

La Tunisie observe un « prolongement naturel de son territoire vers

274
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 289

l’est » (arrêt, par. 64) en s’inspirant d’un ensemble de considérations plus
complexes qui font intervenir entre autres la géologie, la bathymétrie et la
géomorphologie. Ces disciplines font effectivement apparaître des parti-
cularitées intéressantes concernant la projection du plateau vers lest.

Ces particularités suffisent à réfuter les allégations tendant à affirmer
l'existence d’une projection vers le nord. Cela étant, je partage opinion de
la Cour sur ce point :

« la Cour, sans admettre que leur étendue et leur importance relatives
puissent être ramenées à des proportions aussi insignifiantes que l'ont
donné à entendre les conseils de la Libye, ne saurait souscrire à l’idée
que l’une de ces caractéristiques marquerait une rupture ou solution
de continuité telle qu’elle constituerait indiscutablement la limite de
deux plateaux continentaux ou prolongements naturels distincts »
(par. 66).

Tirant les conséquences du prolongement naturel vers l’est qu’elle dis-
cerne, la Tunisie a suggéré un faisceau de lignes, présenté comme une série
de solutions possibles pour aboutir à une méthode équitable de délimita-
tion du plateau continental. Je partage néanmoins l'avis de la Cour, selon
lequel aucune de ces lignes ne peut être admise comme ligne de délimita-
tion équitable. De même, les constructions géométriques paraissent trop
artificielles pour qu’on puisse les considérer comme équitables. De plus,
elles risqueraient d’avoir des effets inacceptables pour le tracé des lignes de
délimitation avec les Etats tiers.

Cependant, je traiterai brièvement d’une thèse intéressante soutenue
dans ce contexte par la Tunisie et fondée sur la définition physiographique
de la marge continentale qui se trouve au paragraphe 3 de l’article 76 du
projet de convention. Aux termes de ce paragraphe :

« La marge continentale est le prolongement immergé de la masse
terrestre de l’Etat côtier ; elle est constituée par les fonds marins
correspondant au plateau, au talus et au glacis ainsi que leur sous-sol.
Elle ne comprend ni les grands fonds des océans. »

La Tunisie, s'inspirant de cette définition de la « marge continentale »,
soutient que le bloc pélagien correspond aux « fonds marins et au sous-sol »
du plateau, tandis que «l’escarpement de Misratah-Malte ou flexure
ionienne » correspondrait au talus et au glacis. La plaine abyssale ionienne
représenterait les « grands fonds des océans » mentionnés dans la défini-
tion et il serait donc possible de définir l’orientation de la ligne de partage
du plateau continental entre les deux Parties en tirant une droite joignant
un point du littoral tuniso-libyen au centre de ladite plaine abyssale. A
mon avis, le paragraphe 3 de l’article 76 doit être considéré comme reflé-
tant une des « nouvelles tendances acceptées à la troisième conférence sur
le droit de la mer» mentionnées à l’article 1 du compromis. Mais je
conviens que l’argument de la Tunisie n’est peut-être pas défendable et a
peu de chances de produire un résultat équitable, compte tenu de toutes les
circonstances de l'espèce. L’objet essentiel du paragraphe 3 de l’article 76

275
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 290

est en effet de servir de critère pour la détermination de la limite extérieure
du plateau continental des Etats dans les parages océaniques ; les règles
plus concrètes régissant cette délimitation vers le large sont énoncées dans
les paragraphes ultérieurs de l’article 76, et notamment aux paragraphes 4
à 7. Il se peut que la définition donnée au paragraphe 3 de l’article 76 ait
certains effets sur la délimitation du plateau continental entre pays voisins.
Dans le cas des Etats qui « se font face », cela est même évident. Mais il est
moins évident que cette définition puisse avoir des effets pratiques équi-
valents sur la délimitation latérale du plateau entre Etats limitrophes. En la
présente espèce, on a affaire à un cas de délimitation qui sous certains
aspects semble être une délimitation entre Etats se faisant face et, sous
d’autres aspects, une délimitation entre Etats limitrophes. Toutefois, par
leurs caractéristiques, les zones de la Méditerranée qui sont ici en cause ne
se prêtent pas aisément à une application pratique du paragraphe 3 de
l’article 76 aux fins de la délimitation, du moins dans le cas d’espèce. Il
n’est pas évident non plus que l’application de ce texte produirait une
solution équitable. Il faut enfin tenir compte des dispositions du para-
graphe 10 du même article, qui se lit ainsi :

« Le présent article ne préjuge pas de la question de la délimitation
du plateau continental entre des Etats dont les côtes sont adjacentes ou
se font face. »

Ce qui paraît s'appliquer dans ce contexte.

12. Aux termes de l’article 1 du compromis du ler décembre 1978, la
Cour : « en prenant sa décision [est priée] de tenir compte des principes
équitables et des circonstances pertinentes propres à la région... »

Il ressort de ce texte que le lien est étroit entre les « principes équitables »
et les « circonstances pertinentes propres à la région ».

Mis à part le fait que les principes équitables sont expressément invo-
qués dans le compromis, il est incontestable que l’équité fait partie du droit
international. Mais, en tant que principe juridique, l’équité ne peut pas
exercer ses effets dans le vide, ni sur le plan juridique — car elle fait partie
de tout le systéme du droit international — ni sur le plan des faits — car en
tant que principe juridique elle s’applique à un cas concret. En l’espèce, il
faut établir nettement la distinction entre une décision équitable et une
décision ex aequo et bono. La solution équitable en l’espèce, pour laquelle
les principes équitables sont invoqués, doit nécessairement procéder du
droit international et non pas d’un pouvoir de décision discrétionnaire. Ou
encore, comme l’a dit Maitland dans une formule bien connue, qui a été
citée lors des plaidoiries : « L’équité n’est pas là pour saper le droit, mais
pour le faire triompher. » La formule est tout aussi valable dans le système
du droit international que dans les systèmes de common law.

A l’occasion de l’arrêt rendu par la Cour permanente de Justice inter-
nationale le 28 juin 1937 dans l’affaire des Prises d’eau à la Meuse, Hudson
a indiqué comment les principes équitables font partie intégrante du droit
international :

276
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 291

« Les règles bien connues sous le nom de principes d’équité ont
depuis longtemps été considérées comme faisant partie du droit
international et, à ce titre, elles ont souvent été appliquées par des
tribunaux internationaux... Une démarcation nette entre le droit et
l'équité, telle que la prévoient certains Etats dans administration de
la justice, ne doit pas trouver place dans la jurisprudence internatio-
nale ; même dans certains systèmes juridiques nationaux, une forte
tendance s’est manifestée à fondre ensemble le droit et l'équité. Cer-
tains tribunaux internationaux sont expressément chargés par le com-
promis qui régit leurs activités d'appliquer « le droit et l'équité »... A
propos d’une disposition de cette nature, un tribunal spécial de la
Cour permanente d'arbitrage disait en 1922 que la « majorité des
juristes internationaux semblent s’accorder à reconnaître que ces
mots doivent s’entendre comme signifiant les principes généraux de la
justice, à part de tout système particulier de jurisprudence... »
(C.P.J.I. série A/B n° 70, p. 76.)

La Cour a traité assez en détail de l’équité en tant qu’élément du droit
international dans les affaires du Plateau continental de la mer du Nord
(C.LJ. Recueil 1969, par. 88-89). Les Parties, de leur côté, en ont parlé
abondamment dans leurs écritures et leurs plaidoiries.

Par la nature même des choses, la distinction entre une décision reposant
sur des principes équitables, laquelle relève du droit international confor-
mément à l’article 38, paragraphe 1, du Statut, et une décision ex aequo et
bono rendue conformément à l’article 38, paragraphe 2, du Statut est dif-
ficile à préciser. Il ne faut néanmoins par la négliger. A mon sens, les
principes d'équité ne peuvent pas s'appliquer dans le vide. A ce propos, il
est intéressant de noter que, dans l’affaire de la délimitation du plateau
continental opposant la France et le Royaume-Uni, le tribunal arbitral,
dans sa sentence du 30 juin 1977, a pris bien soin de ne pas statuer dans le
vide et de ne pas s'inspirer d’un pouvoir de décision totalement discré-
tionnaire pour tracer la délimitation. C’est le principe de l’équidistance qui
dans ce cas a servi de point de départ juridique à application de l'équité.
Le tribunal a notamment déclaré à ce sujet :

« Le tribunal constate que, dans une bonne partie des cas dont il a
connaissance, où une caractéristique géographique particulière a
influencé le tracé de la ligne de délimitation du plateau continental, la
méthode de délimitation adoptée a consisté à modifier le principe de
léquidistance ou à y apporter une variante plutôt qu’à le rejeter
complètement. En l’espèce, il s’agit aussi, précisément, de l’effet de
déviation produit par une caractéristique géographique dans une
situation où la ligne d’équidistance des côtes des deux Etats consti-
tuerait sans cela la ligne de délimitation appropriée. Par conséquent,
le tribunal estime qu’il est conforme non seulement aux régles juri-
diques applicables au plateau continental mais aussi à la pratique des
Etats de rechercher la solution dans une méthode modifiant le principe

277
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 292

de l’équidistance ou y apportant une variante, plutôt que de recourir à un
critère de délimitation tout à fait différent. » (Délimitation du plateau
continental entre la France et le Royaume-Uni, décision du 30 juin
1977, par. 249.) (Italique ajouté.)

Ainsi, dans cet arbitrage et dans les affaires du Plateau continental de la
mer du Nord, le tribunal arbitral et la Cour internationale de Justice ont
Fun et l’autre utilisé, au moins comme point de départ, le principe de
l’équidistance pour se prononcer suivant l'équité. De plus, dans les affaires
du Plateau continental de la mer du Nord, le principe directeur était que les
Parties devaient partager le plateau continental entre elles par voie d’ac-
cord, encore que cet accord dût être postérieur à la décision de la Cour et lui
donner suite.

Dans les affaires du Plateau continental de la mer du Nord, la Cour a
estimé, comme on sait, que le recours à la méthode del’ equidistance n’était
pas obligatoire pour les Parties. En fait, il n’y a pas de méthode de
délimitation qui puisse être considérée comme obligatoire en toute circons-
tance.

La Cour a toutefois ajouté certaines observations intéressantes, qu’il
semble utile d'évoquer au sujet du principe de l’équidistance. C’est ainsi
qu’au paragraphe 99 de son arrêt la Cour a indiqué quelles pourraient être
les solutions quand les zones de plateau revendiquées se chevauchent :

« Dans une mer qui a la configuration particulière de la mer du
Nord et en raison de la situation géographique particulière des côtes
des Parties dans cette mer, il peut se faire que les méthodes choisies
pour fixer la délimitation des Zones respectives conduisent en certains
secteurs à des chevauchements entre les zones relevant des Parties. La
Cour considère qu’il faut accepter cette situation comme une donnée
de fait et la résoudre soit par une division des zones de chevauchement
effectuée par voie d’accord ou, à défaut, par parts égales, soit par des
accords d'exploitation en commun, cette dernière solution paraissant
particulièrement appropriée lorsqu'il s’agit de préserver l’unité d’un
gisement. » (C.I.J. Recueil 1969, p. 52, par. 99.)

Dans l'affaire des îles anglo-normandes, le tribunal arbitral a noté
l'importance que la Cour internationale de Justice attachait au principe de
Péquidistance dans l’application des principes équitables :

« Quant aux observations de la Cour sur le rôle du principe de
Péquidistance, elles sont loin de dénier toute valeur a la méthode de
délimitation par Péquidistance ; ce que la Cour a refusé, c’est de
considérer cette méthode comme obligatoire en droit coutumier. « On
n’a jamais douté », a dit la Cour, « que la méthode de délimitation
fondée sur l’équidistance soit une méthode extrêmement pratique
dont l’emploi est indiqué dans un très grand nombre de cas » (C.J.
Recueil 1969, par. 22) ; et la Cour a ajouté ceci : « il est probablement
exact qu'aucune autre méthode de délimitation ne combine au même

278
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 293

degré les avantages de la commodité pratique et de la certitude dans
application » (ibid. par. 23). Le bien-fondé de ces observations est
certainement confirmé par la pratique des Etats ; celle-ci montre que
jusqu’à ce jour un nombre considérable de délimitations de plateau
continentaux ont été éffectuées par l'application soit de la méthode de
Péquidistance, soit, assez fréquemment, par quelque variante de cette
méthode. » (Sentence arbitrale, par. 85.)

13. Dans son arrêt sur les affaires du Plateau continental de la mer du
Nord, la Cour a établi certaines distinctions entre Etats dont les côtes se
font face et Etats limitrophes. S'agissant des premiers, la Cour a dit
ceci :

« les zones de plateau continental se trouvant au large d'Etats dont les
côtes se font face et séparant ces Etats peuvent être réclamées par
chacun d’eux à titre de prolongement naturel de son territoire. Ces
zones se rencontrent, se chevauchent et ne peuvent donc être délimi-
tées que par une ligne médiane ; si l’on ne tient pas compte des îlots,
des rochers ou des légers saillants de la côte, dont on peut éliminer
l'effet exagéré de déviation par d’autres moyens, une telle ligne doit
diviser également l’espace dont il s’agit. » (C.1.J. Recueil 1969, p. 36,
par. 57.)

S'agissant de la délimitation du plateau continental entre Etats limi-
trophes, la Cour a dit :

« Tout différent est le cas d'Etats limitrophes se trouvant sur la
même côte et n’ayant pas de vis-à-vis immédiat ; les problèmes sou-
levés ne sont pas du même ordre. » (Jbid., p. 36-37, par. 57.)

Le raisonnement qui impose de faire une distinction entre une ligne
latérale de délimitation et une ligne de délimitation entre Etats se fai-
sant face est intéressant, surtout à cause de l’idée formulée, qui est que,
dans le cas d’une délimitation latérale, par hypothèse, les « Etats limi-
trophes ... [n’ont] pas de vis-à-vis immédiat ». En la présente espèce, tou-
tefois, l’une des principales difficultés tient au fait que, si la Tunisie et la
Libye sont bien des Etats limitrophes, les côtes considérées de l’un et
Pautre pays ont dans une large mesure le caractère de côtes se faisant face
autant que celui de côtes adjacentes. Il faudrait tenir compte de cette
caractéristique essentielle pour adopter une méthode concrète de délimi-
tation, faute de quoi les circonstances pertinentes propres à la région
n'auront pas été prises en considération et la solution retenue aura un
caractère peut-être plus discrétionnaire qu’équitable.

14. La question se pose de savoir s’il serait possible de préciser certains
des principes équitables ou certaines des considérations d’équité qui pour-
raient jouer un rôle en l’espèce, eu égard notamment aux « circonstances
pertinentes propres à la région ainsi qu’[aux] nouvelles tendances acceptées
à la troisième conférence des Nations Unies sur le droit de la mer ».

279
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 294

Il serait impossible et superflu de donner la liste complète des principes
ou éléments applicables à la présente espèce : superflu, parce qu’il serait
contraire à la nature même des principes équitables de vouloir en établir un
énoncé ou une énumération définitive ; et impossible, pratiquement pour
les mêmes raisons. La Cour a dit à ce sujet, dans les affaires du Plateau
continental de la mer du Nord:

« En réalité, il n’y a pas de limites juridiques aux considérations que
les Etats peuvent examiner afin de s’assurer qu’ils vont appliquer des
procédés équitables et c’est le plus souvent la balance entre toutes ces
considérations qui créera l’équitable plutôt que l’adoption d’une seule
considération en excluant toutes les autres. De tels problèmes d’équi-
libre entre diverses considérations varient naturellement selon les
circonstances de l’espèce. » (CLS. Recueil 1969, p. 50, par. 93.)

Mais c’est pour cette raison même, à mon avis, que les considérations
d'équité à appliquer doivent être situées sur un plan juridique. Si elle
s'exerce dans un vide juridique, comme si elle se suffisait parfaitement à
elle-même, l'équité risque fort de faire d’une décision juridique conforme à
l’article 38, paragraphe 1, du Statut, une décision ex aequo et bono répon-
dant aux dispositions du paragraphe 2 du même article. Or la Cour n’est pas
chargée en l'espèce de rendre une décision du second type.

Un principe juridique qui peut à l'évidence jouer un rôle en l’espèce, à
titre de corollaire des considérations d’équité, est précisément le principe
de l’équidistance évoqué plus haut. Je partage l’avis de la Cour quand elle
dit que le principe de l’équidistance n’est pas un principe à appliquer
obligatoirement à la délimitation du plateau continental (ou des zones
économiques exclusives) entre Etats voisins (arrêt, par. 109). Mais on me
permettra d’avoir un avis différent de celui qu’elle exprime au para-
graphe 110.

Je conviens évidemment qu’en l’espèce il n’est pas demandé à la Cour
« d’examiner en premier lieu les effets que pourrait avoir une délimitation
selon la méthode de Péquidistance, et de ne rejeter celle-ci au bénéfice
d’une autre méthode que si les résultats d’une ligne d’équidistance lui
paraissaient inéquitable ». Cependant, dans ce contexte, il ne faut pas
oublier que l’article 6 de la quatrième convention de Genève du 29 avril
1958, sur le plateau continental, dispose notamment :

« A défaut d’accord, et à moins que des circonstances spéciales ne
justifient une autre délimitation, ... [la délimitation] est constituée
par la ligne médiane dont tous les points sont équidistants des points
les plus proches des lignes de base à partir desquelles est mesurée la
largeur de la mer territoriale de chacun ... [des] Etats [intéressés]. »

Je voudrais aussi attirer l'attention sur l'article 12 de la première con-
vention de Genève du 29 avril 1958 sur la mer territoriale et la zone
contigué. L’article 12 dispose :

280
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 295

« Lorsque les côtes de deux Etats se sont face ou sont limitrophes,
aucun de ces Etats n’est en droit, à défaut d’accord contraire entre eux,
d'étendre sa mer territoriale au-delà de la ligne médiane dont tous les
points sont équidistants des points les plus proches des lignes de base
à partir desquelles est mesurée la largeur de la mer territoriale de
chacun des deux Etats. »

Jestime aussi qu’en disant au paragraphe 110 de l’arrêt que « l’équidis-
tance ... [n’est] pas à ses yeux ... une méthode qui serait en quelque sorte
priviligiée par rapport à d’autres », la Cour ne semble pas tenir compte du
fait que, même dans le projet de convention établi en 1981 par la troisième
conférence sur le droit de la mer, le texte porte un intérêt spécial au
principe de la ligne d’équidistance ou médiane. L'article 15 relatif à la
délimitation de la mer territoriale entre Etats dont les côtes sont adjacentes
ou se font face est rédigé en des termes identiques à ceux de la convention
de Genève. L'article 15 dispose :

« Lorsque les côtes de deux Etats sont adjacentes ou se font face, ni
l’un ni l’autre de ces Etats n’est en droit, sauf accord contraire entre
eux, d'étendre sa mer territoriale au-delà de la ligne médiane dont tous
les points sont équidistants des points les plus proches des lignes de
base à partir desquelles est mesurée la largeur de la mer territoriale de
chacun des deux Etats. Cette disposition ne s’applique cependant pas
dans le cas où, en raison de l’existence de titres historiques ou d’autres
circonstances spéciales, il est nécessaire de délimiter autrement la mer
territoriale des deux Etats. »

En méconnaissant ainsi presque totalement ou en minimisant la mé-
thode de l’équidistance au paragraphe 110 de l’arrêt, la Cour s’écarte de
façon manifeste de la déclaration succincte qu’elle avait faite dans son
arrêt du 20 février 1969, au paragraphe 22 :

« Il convient de noter l’emploi des termes obligatoire et obligation
dans les formules qui précédent. On n’a jamais douté que la méthode
de délimitation fondée sur l’équidistance soit une méthode extréme-
ment pratique dont l’emploi est indiqué dans un très grand nombre de
cas. Elle peut être utilisée dans presque toutes les circonstances, pour
singulier que soit parfois le résultat ; elle présente l'avantage qu’en cas
de besoin, par exemple si une raison quelconque empêche les parties
d'entreprendre des négociations, tout cartographe peut tracer sur
la carte une ligne d’équidistance de facto et que les lignes dessinées
par des cartographes qualifiés coincideront pratiquement. » (C.I.J.
Recueil 1969, p. 23.)

De même la Cour paraît oublier que le principe de la ligne d’équidistance
ou médiane est le seul principe concret qui soit venu compléter la référence
générale à l’équité dont la troisième conférence sur le droit de la mer a
discuté dans le contexte de la délimitation des zones économiques exclu-
sives et du plateau continental d'Etats dont les côtes sont adjacentes ou se

281
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 296

font face. Cela ressort des divers textes de négociation officieux et du texte
officieux du projet de convention sur le droit de la mer du 27 août 1980, aux
articles 74 et 83.

La Cour sembie de même ne pas tenir compte des déclarations faites par
le tribunal arbitral dans sa décision du 30 juin 1977, citée au paragraphe 12
de la présente opinion dissidente. Et elle néglige totalement la pratique des
Etats, très abondante, se dégageant de nombreux accords de délimitation
et des textes législatifs connexes, qui atteste l'importance pratique du
principe d’équidistance pour délimiter les plateaux continentaux et les
zones économiques exclusives.

A mon avis les arguments avancés au paragraphe 110 de l’arrêt n’indi-
quent aucun principe juridique susceptible de motiver une décision sur la
délimitation. Les « circonstances pertinentes » à évaluer doivent être
appliquées par rapport à des règles de droit. Or en l’espèce la Cour semble
considérer la délimitation fondé sur des « circonstances pertinentes »
comme une opération purement discrétionnaire dans laquelle elle peut,
plus ou moins à sa guise, ne tenir aucun compte d’éléments géographiques
pertinents tels que l’île de Djerba, les promontoires de Zarzis et l'archipel
des Kerkennah ; et se permettre de tracer des lignes de délimitation lon-
geant ces reliefs géographiques ou de dévier arbitrairement d’autres lignes
sans essayer d'assurer une égalité raisonnable, pour ce qui est de la distance
entre les côtes presque opposées dont il s’agit. Je me permets de le dire, le
raisonnement suivi au paragraphe 110 de l'arrêt et ailleurs, ainsi que les
paragraphes du dispositif, ressemblent plus à une décision ex aequo et bono
conforme à l’article 38, paragraphe 2, du Statut de la Cour qu’à l'exercice
des pouvoirs conférés à la Cour par l’article 38, paragraphe 1, de ce Statut.
Et pourtant je ne pense pas que les résultats soient équitables.

15. Un autre élément à prendre en considération tient à la notion de
zone de 200 milles, qui s’est concrétisée dans le projet de convention sur le
droit de la mer, à l’article 76, paragraphe 1, de la partie VI, relative au
plateau continental, et à l’article 54 de la partie V, relative à la zone
économique exclusive. Certes, la présente espèce porte sur la délimita-
tion du plateau continental entre les Etats en cause. Mais la notion des
200 milles, telle qu’elle est traitée aux parties V et VI du projet de conven-
tion, relève, tout au moins à mon avis, des nouvelles tendances admises à la
troisième conférence des Nations Unies sur le droit de la mer. Pour clarifier
«la manière pratique par laquelle ... s’appliquent » en l’espèce les prin-
cipes et règles de droit international, il convient de tenir compte de cet
élément nouveau, et ce pour plusieurs raisons. Quand des Etats voisins
revendiquent l'exercice concret de droits souverains jusqu’à 200 milles au
large de leurs côtes — qu'il s'agisse d’Etats dont les côtes se font face ou
d'Etats limitrophes — leurs revendications se fondent en effet sur un critère
de distance. Ce fait en soi renforce, semble-t-il, l’idée que le principe de la
ligne d’équidistance ou de la ligne médiane est une méthode de délimita-
tion équitable à appliquer quand les zones revendiquées se chevauchent.
En outre, la Cour ne doit pas exclure la possibilité que des zones écono-
miques exclusives soient revendiquées dans la région considérée, comme

282
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 297

dans les autres parties de la Méditerranée. Or il serait raisonnable que la
ligne de partage de ces zones coïncide aves les lignes qui auront été établies
pour délimiter le plateau continental. Pour cette raison encore, la ligne de
délimitation devrait selon moi répondre à des considérations quelque peu
différentes de celles que la Cour a retenues. La méthode pratique de
délimitation qui aurait été adoptée dans ces conditions eût mieux convenu
et eût été plus équitable, eu égard aux circonstances particulières et aux
besoins particuliers de la région. Au paragraphe 109 de l'arrêt, la Cour,
considérant la pratique des Etats et constatant que «la méthode de
Péquidistance a été utilisée dans un-certain nombre de cas », déclare ceci :
« L’équidistance est applicable si elle conduit 4 une solution équitable,
sinon il convient d’avoir recours à d’autres méthodes. » Mais la Cour n’a
pas cherché, en l'espèce, à mettre Péquidistance à l'épreuve. Elle n’a pas
non plus cherché à savoir si dans ce cas précis on pouvait utilement recourir
au principe de Péquidistance, sauf à l’adapter en fonction des principes
d'équité et des circonstances pertinentes propres à la région, de façon a
aboutir à une solution équitable. A ce propos, je voudrais citer le para-
graphe 126 de l’arrêt, où la Cour dit :

« De l’avis de la Cour, le changement radical d’orientation de la
côte tunisienne semble modifier jusqu’à un certain point la relation
existant entre la Tunisie et la Libye qui, Etats limitrophes au départ,
tendraient à devenir des Etats se faisant face. »

Et la Cour de poursuivre :

« On aboutit ainsi à une situation dans laquelle la position d’une
ligne d’équidistance pèse plus qu’elle ne ferait normalement dans
Pappréciation globale des considérations d’équité. »

Mis à part l'hommage rendu au principe d’équidistance dans cette dernière
phrase, la Cour semble l'avoir totalement écarté, même pour ces côtes « se
faisant face ». Il n’a été tenu aucun compte de l’île de Djerba, dont la
superficie est de quelque 690 kilomètres carrés, ni des promontoires de
Zarzis. L’archipel des Kerkennah, pour des raisons que la Cour n’a pas
précisées, s’est vu attribuer un « demi-effet », et non pas pour le tracé d’une
ligne d’équidistance, mais pour le tracé d’une ligne de 52° qui s’écarte
radicalement de l’équidistance.

Qu'on me permette d’ailleurs de récuser le jugement que la Cour porte
dans l'extrait du paragraphe 109 cité plus haut, quand elle dit que « l’équi-
distance est applicable si elle conclut à une solution équitable ; sinon il
convient d’avoir recours à d’autres méthodes ». Reléguer ainsi le principe
de l’équidistance au dernier rang des méthodes pratiques de délimitation
ne correspond guère, à mon avis, aux principes en vigueur du droit inter-
national tels qu’ils se manifestent dans la pratique des Etats, dans les
conventions multilatérales et bilatérales, dans les constatations énoncées
par la Cour dans son arrêt de 1969 et dans celles formulées par le tri-
bunal arbitral de 1977 dans l’affaire de la délimitation du plateau conti-
nental.

283
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 298

16. Il est un principe équitable dont l'importance a été reconnue tant
par la Cour internationale de Justice dans les affaires du Plateau conti-
nental de la mer du Nord que par le tribunal arbitral de 1977 dans l'affaire
de la délimitation du plateau continental : ce principe est qu’il ne faut pas
refaire la nature.

Dans son arrêt de 1969 la Cour internationale de Justice disait ceci :

« L’équité n'implique pas nécessairement l'égalité. I] n’est jamais
question de refaire la nature entièrement et l’équité ne commande pas
qu’un Etat sans accès à la mer se voie attribuer une zone de plateau
continental, pas plus qu’il ne s’agit d’égaliser la situation d’un Etat
dont les côtes sont étendues et celle d’un Etat dont les côtes sont
réduites. L'égalité se mesure dans un même plan et ce n’est pas à de
telles inégalités naturelles que l’équité pourrait porter remède. »
(C.IJ. Recueil 1969, p. 49-50, par. 91.)

S'agissant d'appliquer ce principe au cas d’espèce, la Cour ajoutait :

«Il ne s’agit donc pas de refaire totalement la géographie dans
n'importe quelle situation de fait mais, en présence d’une situation
géographique de quasi-égalité entre plusieurs Etats, de remédier à une
particularité non essentielle d’où pourrait résulter une injustifiable
différence de traitement. » (bid., p. 50, par. 91.) (Italique ajouté.)

Dans sa décision de 1977 en l'affaire de la délimitation du plateau
continental le tribunal arbitral a appliqué ce principe à Ouessant et aux
Sorlingues :

« De surcroît, aussi bien Ouessant que les Sorlingues sont des îles
d’une certaine étendue et assez peuplées ; de Davis du tribunal, elles
constituent toutes deux des faits géographiques naturels de la région
atlantique dont on ne saurait faire abstraction en fixant la ligne de
délimitation du plateau continental, sans «refaire … la géogra-
phie ».

De même que l’équité n’a pas pour fonction de refaire totalement la
géographie lors de la délimitation du plateau continental, elle n’a pas
non plus pour fonction de créer une situation de complète équité lorsque la
nature et la géographie ont créé une inéquité. C’est pourquoi l’équité
n’oblige pas à attribuer à des côtes qui ne se trouvent pas dans un
même rapport avec le plateau continental des effets absolument
égaux. » (Délimitation du plateau continental entre la France et le
Royaume-Uni, par. 248 et 249.) (Italique ajouté.)

Bien entendu, ce principe est étroitement lié à celui qui veut que soient

284
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 299

prises en considération les «circonstances pertinentes propres à la
région ». I] va de soi que, dans le tracé des lignes de délimitation entre Etats
— qu'il s'agisse d'espaces terrestres ou d’espaces maritimes — les circons-
tances pertinentes propres à la région intéressée jouent un rôle détermi-
nant. Cela tient à la nature des choses. De plus, il est précisé au premier
alinéa de l’article 1 du compromis, et répété au deuxième alinéa, qu’il faut
tenir compte des éléments concrets de la nature et de la géographie, entre
autres. Cela ne doit certainement pas aboutir à écarter, intégralement ou
partiellement, ces éléments. Pour qu’indépendamment de ces faits les
circonstances pertinentes propres à la région soient considérées comme
sans pertinence et puissent être laissées de côté, il faudrait donc de très
solides raisons d'équité et de justice. Au paragraphe 79 de l’arrêt, la Cour
dit :

« L'ensemble d’« îles, îlots et hauts-fonds découvrants qui sont
une partie constitutive du littoral tunisien », visé dans les conclu-
sions tunisiennes, est une caractéristique touchant de près la préten-
tion de la Tunisie à des droits historiques. »

Or les îles, flots et hauts-fonds découvrants ont, pour la délimitation des
plateaux continentaux, beaucoup plus d'importance que ne l’indique cette
citation, tant pour des raisons de droit que pour des considérations
d'équité.

C’est ainsi que l’article premier de la convention de Genève sur le
plateau continental de 1958 dispose que l’expression « plateau continen-
tal» englobe «le lit de la mer et le sous-sol des régions sous-marines
analogues qui sont adjacentes aux côtes des îles ». Et, comme nous l’avons
déjà dit, l’article 121 du projet de convention sur le droit de la mer de 1981
dispose que les îles sont dotées d’une mer territoriale, d’une zone éco-
nomique exclusive et d’un plateau continental délimités « conformément
aux dispositions de la convention applicables aux autres territoires ter-
restres ».

17. La Cour affirme au paragraphe 79 de l’arrêt que la présence de l’île
de Djerba et des Kerkennah représente une circonstance qui est manifes-
tement à prendre en considération ; et elle ajoute : «la Cour ne peut
accepter que la prise en considération de Djerba et des Kerkennah soit
exclue en principe ». Or, dans la phrase suivante, la Cour indique qu’il ne
va être tenu strictement aucun compte de l’île de Djerba ; pour ce qui est
des Kerkennah, elle ajoute : « en revanche, l'existence et la situation des
Kerkennah … est un fait important ». Mais au paragraphe 129, la Cour
juge bon de n’attribuer aux Kerkennah qu’un demi-effet. Il n’est tenu
absolument aucun compte des très vastes hauts-fonds découvrants qui
entourent à la fois les Kerkennah et Djerba.

Il n’est pas non plus fait la moindre mention des importants promon-
toires de Zarzis, dont l’île de Djerba n’est qu’un prolongement, ni du fait
que la côte, qui est orientée ouest-nord-ouest depuis Ras Ajdir jusqu’à la
baie d'El Biban, prend brusquement une direction quasi plein nord à sa

285
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 300

jonction avec la côte de la péninsule de Zarzis et son prolongement, l’île de
Djerba. L’arrét ignore complètement ce changement de direction radical.

Ne tenir aucun compte de ces caractéristiques propres 4 certains seg-
ments extrêmement pertinents de la côte tunisienne et ne donner qu’un
demi-effet à l’archipel des Kerkennah revient, à mon avis, à refaire la
nature, ce qui ne se justifie ni en droit ni en fait, et, vu l’importance de ces
accidents géographiques, n’est pas non plus équitable.

Je signalerai à ce propos quelques détails probants : l’île de Djerba est en
fait un prolongement du continent en direction du nord ; 4 marée basse,
c’est à peine une ile, car elle n’est séparée du continent que par un détroit
extrêmement étroit. Dès l’époque romaine, l’île était reliée au continent par
une digue qu’empruntent encore aujourd’hui les chameliers. Les eaux qui
entourent le reste de Djerba sont d’ailleurs, elles aussi, très peu profondes.
L'île de Djerba est, comme les Kerkennah, entourée par une ceinture de
bancs et de hauts-fonds découvrants où les engins de pêche fixes visibles en
surface sont très utilisés (mémoire de la Tunisie, par. 3.25 à 3.27). L’île a
une superficie d’environ 690 kilomètres carrés, c’est-à-dire deux fois les
dimensions de Malte. Son importance économique est appréciable. Sa
population permanente est nombreuse. Enfin, Vile est devenue un centre
touristique important.

18. L’archipel des Kerkennah forme le prolongement naturel du littoral
nord du golfe de Gabès. Il comprend deux îles principales et un certain
nombre d’îles plus petites (mémoire de la Tunisie, par. 3.18 à 3.20). La
superficie des Kerkennah est d'environ 180 kilomètres carrés, c’est-à-dire
presque la dimension de Maïte. Les Kerkennah sont entourées d’une
ceinture étendue de hauts-fonds découvrants et de bancs, d’une largeur
appoximative de 9 à 27 kilomètres. Elles sont situées à 11 milles à l’est du
continent, mais le prolongent en fait en raison de la très faible profondeur
des eaux qui les en séparent. La navigation dans le passage situé entre les
îles et le continent est difficile et seules de petites embarcations peuvent la
pratiquer. De même, du côté du large, l’archipel est entouré d’une vaste
zone de hauts-fonds découvrants. Ces zones, étroitement liées aux îles, sont
exploitées par la population locale, comme elles Pont été pendant toute
l’histoire, selon des méthodes spéciales d’aquaculture qui présentent des
ressemblances frappantes avec l’agriculture. C’est en parcourant à pied les
innombrables installations permanentes de pêche visibles en surface que
les pêcheurs (propriétaires) travaillent à leurs engins et en recueillent les
prises. Cet immense rempart de hauts-fonds découvrants est jalonné de
bouées et de balises (mémoire de la Tunisie, par. 3.21). Les îles de l'archipel
des Kerkennah et les hauts-fonds découvrants, uniques par la faible pro-
fondeur de leurs eaux, constituent des circonstances très frappantes et
pertinentes, qui caractérisent sans doute possible la région. Une impor-
tance considérable est reconnue à ces caractéristiques dans les annales du
droit international, dans la pratique des Etats, dans l’arrêt rendu le 18 dé-
cembre 1951 par la Cour internationale de Justice en l’affaire des Pécheries
(C.LJ. Recueil 1951, p. 116 et suiv.) ou dans des conventions multilatérales
et bilatérales comme les conventions de Genéve sur le droit de la mer et sur

286
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 301

le plateau continental, l’une et l’autre du 29 avril 1958. Les nouvelles
tendances acceptées à la troisième conférence des Nations Unies sur le
droit de la mer vont plus loin sur cette voie en reconnaissant l'importance
de caractéristiques locales telles que les îles, archipels, rochers, récifs et
hauts-fonds découvrants. Dans l'affaire des Pécheries mentionnée ci-des-
sus, le problème crucial était de savoir si le système norvégien des lignes de
base droites tracées entre les innombrables îles, îlots, rochers et hauts-
fonds découvrants du rempart côtier appelé « skjærgaard », le long des
côtes nord de la Norvège, était « incompatible avec les règles du droit
international ». Voici comment s’est prononcée la Cour :

«La Cour doit préciser si la laisse de basse mer à prendre en
considération est celle de la terre ferme ou celle du « skjærgaard ». La
côte étant, dans son secteur occidental, bordée par le « skjærgaard »,
qui constitue un tout avec la terre ferme, c’est la ligne extérieure du
« skjærgaard » qui s'impose comme celle qui doit être prise en consi-
dération pour la délimitation de la ceinture des eaux territoriales
norvégiennes. Les réalités géographiques dictent cette solution. »
(CLS. Recueil 1951, p. 128.)

La Cour a donc jugé que la méthode des lignes de base droites tirées entre
les îles, flots, rochers et hauts-fonds découvrants, « employée pour la
délimitation de la zone de pêche par le décret royal norvégien du 12 juillet
1935 n’est pas contraire au droit international» (C.J. Recueil 1951,
p. 143).

En son article 4, relatif aux îles et archipels du littoral, la convention de
Genève de 1958 sur la mer territoriale dispose au paragraphe 1 :

« Dans les régions où la ligne côtière présente de profondes échan-
crures et indentations, ou s’il existe un chapelet d’îles le long de la côte,
à proximité immédiate de celle-ci, la méthode des lignes de base
droites reliant des points appropriés peut être adoptée pour le tracé de
la ligne de base à partir de laquelle est mesurée la largeur de la mer
territoriale. »

Dans un article spécial sur les îles, l’article 10, elle dispose :

«1. Une île est une étendue naturelle de terre entourée d’eau qui
reste découverte à marée haute.

2. La mer territoriale d’une île est mesurée conformément aux
dispositions des présents articles. »

A l’article 11 la convention contient les dispositions suivantes relatives
aux hauts-fonds découvrants :

& 1. Par hauts-fonds découvrants, il faut entendre les élévations
naturelles de terrain qui sont entourées par la mer et découvertes à
marée basse mais recourvertes à marée haute. Dans les cas où des
hauts-fonds découvrants se trouvent, totalement ou partiellement, à

287
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 302

une distance du continent ou d’une île ne dépassant pas la largeur
de la mer territoriale, la laisse de basse mer sur ces fonds peut être
prise comme ligne de base pour mesurer la largeur de la mer terri-
toriale.

2. Dans les cas où les hauts-fonds découvrants se trouvent totale-
ment à une distance du continent ou d’une île supérieure à la largeur
de la mer territoriale, ils n’ont pas de mer territoriale propre. »

L'article premier de la convention de Genève sur le plateau continental
de 1958 prévoit de même, dans les termes suivants, que les îles ont des
plateaux continentaux qui leur sont propres :

« Aux fins des présents articles, l’expression « plateau continental »
est utilisée pour désigner ... b) le lit de la mer et le sous-sol des régions
sous-marines analogues qui sont adjacentes aux côtes des îles. »

L'article 7 du projet de convention de 1981 de la troisième conférence
sur le droit de la mer, relatif aux lignes de base droites, contient des
dispositions identiques à celles, précitées, de l’article 4 de la convention de
Genève sur le droit de la mer de 1958. Et Particle 13 du projet, relatif aux
hauts-fonds découvrants, contient des dispositions identiques à celles de
l’article 11 de la convention sur la mer territoriale de 1958. Voir aussi
l'article 7, paragraphe 4.

Dans la présente affaire, surtout en ce qui concerne l’archipel des Ker-
kennah et le golfe de Gabés, il faut tenir compte de l’article 7, para-
graphe 5, qui représente une tendance des plus pertinentes de la troisième
conférence sur le droit de la mer :

« Dans les cas où la méthode des lignes de base droites s’applique en
vertu du paragraphe 1, il peut être tenu compte, pour l’établissement
de certaines lignes de base, des intérêts économiques propres à la
région considérée dont la réalité et l'importance sont manifestement
attestées par un long usage. »

Par leurs caractéristiques, les hauts-fonds découvrants qui entourent
archipel des Kerkennah et l’île de Djerba, tels que la Cour a pu les
observer grâce au film tourné sur les lieux, ressemblent beaucoup aux
formations visées à l’article 6, concernant les récifs, du projet de conven-
tion. Ce texte dispose :

« Lorsqu'il s’agit de parties insulaires d’une formation atollienne ou
d’îles bordées de récifs frangeants, la ligne de base à partir de laquelle
est mesurée la largeur de la mer territoriale est la laisse de basse mer
sur le récif, côté large, telle qu’elle est indiquée sur les cartes marines
reconnues officiellement par l'Etat côtier. »

Qu’il me soit permis de dire que la décision de n’attribuer qu’un demi-
effet à l'archipel des Kerkennah et, en même temps, de ne tenir aucun
compte des hauts-fonds découvrants qui les entourent et en font naturel-
lement partie n’est pas fondée en droit et ne correspond pas à l’équité.

288
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 303

19. Le raisonnement suivi au paragraphe 128 de l’arrêt n’est à mon avis
pas convaincant. La Cour relève qu’une ligne reliant le point le plus
occidental du golfe de Gabès (probablement à 34° 10,5’ de latitude nord) à
Ras Kapoudia formerait avec le méridien un angle de 42°. Il s’agit d’une
ligne totalement imaginaire, d’une longueur d’environ 160 kilomètres.
Comme c’est une ligne droite, elle passe à l’intérieur des terres, à environ
6 milles (11 kilomètres) du littoral et ne tient donc pas compte de la côte
réelle. Se fonder sur l’angle de cette ligne artificielle, qui forme « avec le
méridien un angle de près de 42° », revient à mon avis à « refaire la
nature ». En réalité, une droite tracée d’après les points saillants de la côte
jusqu’à Ras Bousmada, dans la direction de Sfax, formerait avec le méri-
dien un angle d'environ 51° et non 42°.

Au paragraphe 128, la Cour indique qu’à l’est de la ligne imaginaire de
42° :

«se trouvent les îles Kerkennah, entourées d’îlots et de hauts-fonds
découvrants. En raison de leur étendue et de leur position, ces îles
constituent une circonstance pertinente aux fins de la délimitation ; la
Cour doit donc leur attribuer un certain effet. »

En réalité les Kerkennah, avec leur unique et vaste ensemble de hauts-
fonds découvrants, forment une configuration géographique typique d’un
archipel côtier. La faible profondeur des eaux avoisinantes et les singula-
rités de l’ensemble de la région confèrent en fait aux Kerkennah, à bien des
égards, un caractère intermédiaire entre celui d’un groupe d'îles et celui
d’un promontoire qui s’étendrait au nord du golfe de Gabés. Pour cette
raison déjà, mais aussi parce que le compromis de 1977 insiste formelle-
ment sur les circonstances pertinentes propres à la région, je dois exprimer
mon désaccord avec la déclaration de la Cour selon laquelle cet archipel ne
doit recevoir qu’un « certain effet ».

Plus loin, dans le même paragraphe, ia Cour déclare :

« Vu cette configuration géographique, la Cour a dû prendre en
considération non seulement les îles, mais aussi les hauts-fonds
découvrants qui, bien que ne possédant pas, comme les îles, un pla-
teau continental propre, sont reconnus à certaines fins en droit inter-
national... »

Malgré ces assertions, la Cour, à la phrase suivante, semble décider de ne
pas tenir compte des hauts-fonds découvrants et aussi de n’attribuer qu’un
effet très limité à l’archipel des Kerkennah. Après avoir déclaré qu’une
ligne tracée entre le point le plus occidental du golfe de Gabès et les îles
Kerkennah (négligeant les hauts-fonds découvrants) formerait avec le
méridien un angle d’environ 62°, elle poursuit en ces termes :

« La Cour est ... d’avis qu’en tout état de cause une ligne de déli-
mitation infléchie jusqu’à 62° parallèlement à la côte de l’archipel
attribuerait un poids excessif aux Kerkennah dans les circonstances
de la présente affaire. »

289
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 304

La Cour n'indique pas pour quel motif la ligne de 62° attribuerait « un
poids excessif aux Kerkennah ». Elle ne dit pas non plus pourquoi elle ne
tient aucun compte des hauts-fonds découvrants autour de l'archipel, qui
ont été cités à maintes reprises au cours de l’instance parmi les particu-
larités géographiques propres à la région. Si l’on tenait compte de ces
hauts-fonds découvrants, la ligne reliant le point le plus occidental du golfe
de Gabés aux Kerkennah s’écarterait du méridien d’environ 66° et non de
62°. Même en s’en tenant à la décision de la Cour d’attribuer un demi-effet
aux Kerkennah — résultat selon moi inéquitable et qui refait la nature — on
ne devrait en aucun cas aboutir à une ligne de 52°, mais à une ligne formant
avec le méridien un angle d’environ 57,5°. Cette ligne elle-même serait
moins équitable qu’une ligne d’équidistance.

20. L’arrét examine aux paragraphes 118 et suivants une question qui
présente la plus grande importance du point de vue de «la méthode
pratique pour l'application » des principes et règles du droit international
dans la « situation précise ». Il s’agit de la ligne des 26°, qui est décrite
comme suit dans le dispositif, au paragraphe 133 C2):

« dans le premier secteur, le plus proche des côtes des Parties, le point
de départ de la ligne de délimitation est l'intersection de la limite
extérieure de la mer territoriale des Parties et d’une ligne droite tirée
du point frontière de Ras Ajdir et passant par le point 33° 55 N
129 E, à un angle de 26° environ à l’est du méridien, correspondant à
l'angle de la limite nord-ouest des concessions pétrolières libyennes
n° NC 76, 137, NC 41 et NC 53, laquelle est alignée sur la limite
sud-est du permis tunisien dit « Permis complémentaire offshore du
golfe de Gabès » (21 octobre 1966) ; à partir du point d’intersection
ainsi déterminé, la ligne de délimitation entre les deux plateaux conti-
nentaux se dirigera vers le nord-est selon le même angle en passant par
le point 33° 55’ N 12° E jusqu’à ce qu’elle rencontre le parallèle du
point le plus occidental de la côte tunisienne entre Ras Kapoudia et
Ras Ajdir, à savoir le point le plus occidental de la ligne de rivage
(laisse de basse mer) du golfe de Gabés ».

Selon la Cour, la ligne des 26° tirée du « point frontière de Ras Ajdir » de-
vrait conserver la même direction jusqu’à la latitude du « point le plus oc-
cidental de la côte tunisienne » du golfe de Gabés (environ 34°10’ 30” N).
La Cour n’a pas expliqué pourquoi c’est le point situé le plus à l’ouest
au fond du golfe de Gabés qu’il faut retenir ici, en faisant abstraction
de l’île de Djerba et des promontoires de Zarzis. Ces configurations
modifient complètement la direction de la côte tunisienne à une longitude
située à plus de 60 milles à l’est du point du golfe de Gabès retenu par la Cour
(11° 10’ Eau lieu de 10° E). Je considère pour ma part que cette décision de
la Cour a un caractère par trop discrétionnaire et n’est pas équitable.

Au paragraphe 18 de son arrêt, la Cour dit que la ligne des 26° n’est pas

290
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 305

fondée sur un « accord tacite entre les Parties — ce qui serait impossible, vu
la portée plus large et la constance de leurs prétentions », et qu’elle ne
considère pas non plus que le comportement des Parties « leur interdise de
formuler des prétentions contraires, par l’effet d’une sorte d’estoppel ».
Toutefois, il est indiqué en même temps qu’« il est évident que la Cour doit
tenir compte de tous les indices existants au sujet de la ligne ou des lignes
que les Parties elles-mêmes ont pu considérer ou traiter en pratique comme
équitables — même à titre de solution provisoire ». J’ai de sérieux doutes, je
regrette d’avoir à le dire, sur la validité et l’équité de ce mode de raison-
nement ; pourquoi la Cour serait-elle obligée de tenir compte de « tous les
indices existants » surtout lorsque ces « indices » ne semblent être envi-
sagés qu’à titre « de solution provisoire » et alors que dans la phrase
précédente la Cour dit que de tels arrangements ne constituent pas un
« accord tacite entre les Parties », étant donné « la portée plus large et la
constance de leurs prétentions » contradictoires ? La Cour considère en
outre que les Parties ne peuvent pas être empêchées par estoppel de faire
objection à une telle solution provisoire.

Je dois dire que, si j’éprouve de grandes difficultés à me rallier à la
formule de la Cour selon laquelle elle doit « tenir compte de tous les indices
existants », mon inquiétude ne fait que croître quand elle tire de ces
«indices » la solution essentielle en l’espèce. En effet le choix de la ligne
des 26° — de cet « indice » — comme point de départ, pour ce qui concerne
une section importante du littoral tunisien, nonobstant le fait que ce
littoral s’infléchit nettement vers le nord, affecte fondamentalement toute
la solution de l’affaire. Pour cette raison, et au vu des motifs indiqués en
faveur de ce choix, je crains fort que cette ligne ne soit plus arbitraire
qu’équitable.

Je pense que les concessions pétroliéres que les deux gouvernements ont
accordées dans la région considérée ne peuvent pas servir d’« indices »
démontrant que les Parties aient tenu pour équitable la ligne des 26°.

Le décret tunisien sur les pétroles en date du 13 décembre 1948, le décret
du 1¢" janvier 1953 et la loi du 15 mars 1958 ont établi un système en vertu
duquel le Gouvernement tunisien n’offre pas de zones à la prospection
et à exploitation : les permis sont accordés à la demande des sociétés
pétrolières, et c’est à ces sociétés elles-mêmes qu’il appartient de définir
le périmètre auquel le permis s’appliquera. (Voir réplique tunisienne,
par. 1.07, et mémoire tunisien, vol. II, ann. 1.) Le premier permis offshore,
accordé a la société Husky Oil (permis n° 3) à la suite d’une demande
formulée en 1960, était délimité par des lignes de longitude et de latitude,
c’est-a-dire par des carrés ou quadrillages. Au nord, ce permis s’étendait
nettement à l’est du méridien de Ras Ajdir. (Réplique tunisienne, par. 1.09
et carte n° 1.01.) En réponse à une demande émanant de la société pétro-
lière SNPA-Rap en 1963, un permis lui a été accordé en 1964-1965. Ce
permis, appelé « Permis n° 2 du golfe de Gabès » est indiqué sur la
carte 1.01 jointe à la réplique tunisienne. D’après l’annexe 1 du mémoire
tunisien (vol. ID, il aurait été accordé le 25 février 1964. Il est également
défini par les latitudes et longitudes indiquées dans la demande d’attri-

291
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 306

bution de permis. (Ces longitudes sont a l’est de Ras Ajdir.) Le 21 octo-
bre 1966, et toujours à la demande des sociétés en question, le Gouverne-
ment tunisien a accordé un nouveau permis de recherches dans le golfe de
Gabès : il s’agit du permis n° 4 (voir mémoire tunisien, vol. IJ, ann. 1),
défini dans la demande par des latitudes et des longitudes. A l’est, la partie
septentrionale de ce permis est limitée par une longitude qui est nettement à
Pest de Ras Ajdir ; au sud-est, le permis est limité par un système de
quadrillage suivant plus ou moins la direction des 26°.

En 1968 (vraisemblablement en avril, voir audience du 30 septembre
1981, p. 40) la Libye a accordé une concession qui jouxtait exactement le
système de quadrillages prévu par le permis tunisien n° 4 et qui s’y adaptait.
La date exacte de cette concession n’est pas connue, si l’on en croit le
mémoire tunisien (par. 1.05, note 1).

Le Gouvernement tunisien n’a jamais reconnu que la ligne de ce système
de quadrillages fût équitable, ni ne lui a donné son assentiment. Au
contraire, des négociations ont été entamées sur-le-champ entre les deux
pays, le 15 juillet 1968, et elles se sont poursuivies de façon continue
jusqu’en 1977, c’est-à-dire jusqu’à la signature du compromis.

D’après les comptes rendus détaillés et les notes qui figurent aux
annexes 8 à 42 jointes au mémoire tunisien, la Partie tunisienne proposait
fermement que la ligne de partage médiane fût retenue comme ligne de
délimitation (voir entre autres la carte qui figure à l’annexe 24 du volume II
du mémoire tunisien), alors que la Partie libyenne préconisait une ligne
tirée droit nord à partir de Ras Ajdir. Ces négociations prolongées, qui
ont commencé immédiatement après l'octroi de la concession pétrolière
libyenne de 1968 et qui ont duré presque neuf ans, démontrent clairement
que ni l’une ni l’autre des Parties n’a accepté de ligne de compromis
quelconque ou considéré la ligne des 26° comme équitable. Outre la
position très claire adoptée par les Parties au cours de ces négociations,
les permis accordés par la Tunisie en 1972 — permis n° 9 en date du
21 mars 1972 (voir mémoire tunisien, vol. II, ann. 21) et de 1976, permis
n° 12 en date du 18 mars 1976 (ibid., ann. 3) et transfert des permis n°s 2
et 4 en date du 8 avril 1974 (ibid., ann. 4) démontrent qu’on ne peut pré-
sumer aucun assentiment ou indice d’équité au sujet de la ligne des 26°.

Décrivant au paragraphe 123 la ligne des 26°, la Cour affirme qu’« il
s'était établi un modus vivendi au sujet de la limite latérale des compétences
en matière de pêche ». Mais un modus vivendi implique foncièrement deux
éléments : que l’arrangement en question soit provisoire, en attendant la
solution du différend ; et qu’il ne porte pas préjudice à V’une ou l’autre des
Parties. Le modus vivendi est judicieusement défini comme suit dans l’ou-
vrage de Satow, intitulé Guide to Diplomatic Practice (5° éd., p. 262) :

« C’est ainsi qu’on qualifie un accord temporaire ou provisoire,
qu’on envisage d’ordinaire comme devant être remplacé plus tard, si
les circonstances le permettent, par un accord d’un caractère plus
permanent et détaillé. On ne peut pas toutefois le désigner comme tel

292
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 307

dans tous les cas : le plus souvent, ce qui constitue en fait un modus
vivendi est appelé « accord temporaire » ou « accord provisoire ».

Un exemple plus récent :

« de ce qu'est en substance un modus vivendi (quoique non qualifié
comme tel) est échange de notes du 13 novembre 1973 constituant un
accord provisoire dans le différend sur les pêcheries entre le Gouver-
nement du Royaume-Uni et le Gouvernement islandais. Il y est noté
que, comme suite aux négociations entre les deux gouvernements, ...
les accords suivants ont été mis au point en vue de la conclusion d’un
accord provisoire concernant les pêcheries dans la zone en litige, en
attendant le règlement du différend et sans préjuger la position juri-
dique ni les droits d’aucun des gouvernements à cet égard... » (Zbid,
p- 263.)

Dans son arrêt en l'affaire de la Compétence en matière de pêcheries

(Royaume-Uni c. Islande), la Cour a déclaré à propos de cet accord :

« À la différence de l’échange de notes de 1961, l'accord provisoire
de 1973 ne se présente pas comme un « règlement » du différend et,
indépendamment du fait que sa durée est limitée, il a nettement le
caractère d’un arrangement temporaire conclu sans préjudice des
droits des Parties ; il ne comporte non plus aucune renonciation de la
part de l’une ou de l’autre à ses prétentions portant sur les points en
litige. » (CLS. Recueil 1974, p. 18.)

21. Au paragraphe 85, la Cour déclare qu’elle ne peut pas accepter la
suggestion de la Libye selon laquelle la « limite vers le large à partir de Ras
Ajdir continue ou peut continuer en suivant vers le nord la direction de la
frontiére terrestre ». Toutefois, au paragraphe 120, la Cour adopte une
position quelque peu différente, 4 savoir que :

« le facteur de perpendicularité par rapport à la côte et la notion de
prolongement de la direction générale de la frontiére terrestre consti-
tuent, de l’avis de la Cour, des critères pertinents quand il s’agit de
choisir une ligne de délimitation propre à produire une solution
équitable ».

La Cour n’ignore évidemment pas que la frontière terrestre de 1910 pré-
sente de nombreuses courbes et change constamment de direction. Pour
surmonter cet inconvénient propre à la plupart des frontières terrestres, la
Cour déclare ensuite :

« s’il est vrai que les opinions des géographes peuvent différer sur la
« direction » d’une frontière terrestre ne consistant pas en une ligne
droite, ou d’une côte qui n’est pas rectiligne sur une grande distance de
part et d’autre du point où l’on doit tirer la perpendiculaire, la Cour
considère qu’en la présente espèce la discussion devrait être centrée
sur la ligne des 26° que les Parties, aussi bien que les Etats dont elles
sont les successeurs territoriaux, ont considérée comme une limite
appropriée ».

293
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 308

Il me semble contradictoire de dire dans un paragraphe qu'une affir-
mation selon laquelle la frontière terrestre devrait être prolongée au large
est à rejeter, en déclarant d’autre part que « la notion de prolongement de
la direction générale de la frontière terrestre constitue, de l’avis de la Cour,
[un] critère pertinent quand il s’agit, etc. ». Cet éndncé ne repose sur aucun
principe juridique. Il est sans fondement dans les conventions sur le droit
de la mer, dans le droit international coutumier et dans la pratique des
Etats. Au contraire, les frontières terrestres sont généralement tracées en
fonction de circonstances propres à la terre ferme — circonstances de
caractère géographique, historique, militaire, etc. Il n’est pas raisonnable
de supposer que la projection en mer d’une frontière terrestre ainsi tracée
puisse servir à délimiter une ligne de partage équitable se prolongeant fort
loin au large. Il existe évidemment des cas où les Etats conviennent de
projeter leur frontière terrestre dans des zones limitées ou acceptent le
tracé d’une droite à partir du point terminal de la côte, suivant une ligne de
longitude ou de latitude, pour déterminer la ligne de partage. Mais ces
exemples ne sont pas fréquents, et ils ne sauraient justifier un prétendu
principe à cet effet.

Il n’est pas exact d'affirmer, comme le fait la Libye, que prolonger la
frontière terrestre au large pour constituer la limite maritime soit un
procédé « bien établi dans la pratique des Etats ». Le mémoire libyen cite
aux paragraphes 117 à 119 trois exemples qui représenteraient cette pra-
tique des Etats, à savoir accord du 4 juin 1974 entre la Gambie et le
Sénégal, l’accord du 23 août 1975 entre la Colombie et l’Equateur et
l'accord du 21 juillet 1972 entre le Brésil et l’Uruguay. L’accord du 4 juin
1974 entre la Gambie et le Sénégal stipule à l’article 1 que la « limite
maritime » vers le nord … suit le parallèle de latitude 13° 35’ 36” N
(Limits in the Seas, n° 85, p.2 et 3. [Traduction du Greffe]). L’article 2
dispose que la frontiére maritime vers le sud est orientée sur une courte
distance (environ 1 kilomètre) en direction du sud-ouest, pour prendre
ensuite une direction nord sur une distance de quelques centaines de mètres
et rejoindre enfin le parallèle de 13° 03’ 27” N.

L’accord entre la Colombie et l’Equateur du 23 août 1975 prévoit à
l'article 1 que les deux pays décident :

« d'adopter comme limite entre leurs zones maritimes et sous-marines
respectives actuellement établies ou pouvant être établies à l’avenir la
ligne du parallèle géographique qui passe par le point où la ligne de la
frontière internationale terrestre entre l’Equateur et la Colombie
rejoint la mer». (Limits in the Seas, n° 69, p. 2. [Traduction du

Greffe.)

Il s’agit d’une ligne frontière s'étendant au large sur une distance de
200 milles d’ouest en est, le long du parallèle de 1° 27’ 24” N. Cette ligne
suit une direction totalement différente de celle de la frontière terrestre, qui
est orientée vers le nord-est.

L'accord du 21 juillet 1972 entre le Brésil et l’Uruguay n’est pas non plus
un exemple de projection de la frontière terrestre. La ligne de la frontière

294
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 309

maritime y est définie comme étant une ligne « presque perpendiculaire à
la ligne générale de la côte » /traduction du Greffe]. Les ministres des
affaires étrangères des deux pays ont déclaré le 10 mai 1969 que:

«les deux gouvernements reconnaissent comme « limite latérale de
leurs juridictions maritimes respectives la ligne médiane dont les
points sont équidistants des points les plus proches situés sur la ligne
de base ». Apparemment, la commission frontalière conjointe uru-
guayo-brésilienne avait décidé que des lignes simplifiées et normali-
sées étaient équitables pour les deux partenaires. » (Limits in the Seas,
n° 73, p. 1-3. [Traduction du Greffe.])

Il y a une autre difficulté que l’on rencontre quand on veut projeter une
frontière terrestre vers le large, et qui se manifeste dans la présente affaire :
quels sont les segments de la frontière terrestre qui doivent avoir un effet sur la
direction de la projection au large ? En effet, les frontières terrestres sont
souvent irrégulières, pour de multiples raisons, et présentent des incurva-
tions plus ou moins importantes ou une multitude de directions différentes
à chacun de leurs points. Est-ce uniquement le dernier segment de la
frontière terrestre, aboutissant au point terminal sur la côte, qui est à
retenir ? Quelle doit être la longueur de ce segment pour qu’il puisse entrer
en ligne de compte dans la projection d’une ligne de partage qui peut
concerner des zones maritimes très étendues ? Ou bien faut-il tracer cette
projection selon l’orientation moyenne de l’ensemble de la frontière ? Il
semble qu’on doive conclure que dans la présente affaire, comme dans
plusieurs autres, la projection vers le large de la frontière terrestre est un
critère bien aléatoire pour le tracé de la ligne de délimitation.

22. Au paragraphe 120, la Cour mentionne aussi « le facteur de per-
pendicularité par rapport à la côte » comme critère pertinent « quand il
s’agit de choisir une ligne de délimitation ». Certes, les Etats peuvent
s’accorder sur une perpendiculaire quand cela paraît commode dans un cas
précis. Mais il semble peu raisonnable, pour nombre de raisons dont
certaines seront indiquées plus loin, d’invoquer la perpendicularité dans
un cas compliqué portant sur des zones littorales difficiles.

Ni la quatrième convention de Genève de 1958, ni le projet de conven-
tion mis au point en 1981 par la troisième conférence sur le droit de la mer
n’ont adopté le système de la perpendicularité à la côte. Les raisons en sont
évidentes. Il est en effet très rare que les lignes de rivage géographiques
soient rectilignes sur de grandes distances. Or le système de la perpendi-
cularité risque fort d’être inapplicable ou injuste si l’on ne se sert que de
lignes de rivage droites assez courtes comme lignes de base pour tracer une
perpendiculaire qui se prolonge au large jusqu’à une distance de 200 à
350 milles à partir de la côte en question.

Dans la présente espèce, où l’on a affaire en réalité à deux côtes opposées
qui se font face, cela est manifeste. En pratique, la perpendiculaire à la
ligne de rivage n’est le plus souvent qu’une ligne d’équidistance pervertie,
soit parce que la ligne de base sur laquelle elle a été élevée est trop courte,
soit parce que les côtes considérées sont si irrégulières qu’il faut tracer une

295
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 310

ligne de base droite et imaginaire pour déterminer la perpendiculaire, en
faisant plus ou moins abstraction des particularités géographiques de la
ligne de rivage réelle. Dans le cas d’espèce, où la ligne de rivage est
extrêmement compliquée, le tracé d’une perpendiculaire par rapport à une
ligne de base droite imaginaire devrait peut-être faire l’objet d’un raison-
nement inverse, c’est-à-dire qu’il faudrait tout d’abord imaginer la direc-
tion de la « perpendiculaire » représentant une ligne de partage équitable
etconstruire ensuite une « ligne de base » à partir de laquelle on puisse tirer
cette perpendiculaire apparemment raisonnable.

Cela est particulièrement vrai lorsque la perpendiculaire doit servir de
ligne de partage sur une vaste distance, entre des plateaux continentaux ou
des zones économiques. Il s’agit la en réalité d’un principe d’équidistance
perverti ou simplifié. [1 n’est évidemment pas à exclure qu’une perpendi-
culaire puisse être acceptable dans certains cas particuliers, mais la fai-
blesse manifeste du principe appelle la plus grande prudence.

En l'espèce, j'estime tout d’abord que l’irrégularité de la ligne de rivage
de part et d’autre de Ras Ajdir oblige à élever la perpendiculaire sur une
ligne de base droite imaginaire s'étendant à des distances égales de part
et d'autre de Ras Ajdir. Cette ligne de base serait manifestement assez
courte.

En second lieu, j'estime que cette perpendiculaire, qui présenterait une
angulation d’environ 26°, serait valable seulement jusqu’à une distance
limitée à partir de Ras Ajdir, et tout au plus jusqu’à la limite extérieure de la
mer territoriale des 12 milles. Jusqu’à cette limite, elle se rapprocherait
d’une ligne d’équidistance. Mais il ne semblerait pas judicieux de la pro-
longer au large, par exemple jusqu’à la latitude de 34° 10’ 30” N, comme la
Cour le suggère, et ce pour plusieurs motifs. Il serait inéquitable en effet de
prolonger la perpendiculaire à quelque 50 ou 60 milles vers le large, sur la
base d’une courte ligne de base imaginaire de part et d’autre de Ras Ajdir,
car la perpendiculaire devient d'autant plus arbitraire qu’elle s'étend au
large, la ligne de base imaginaire ne faisant aucun cas des particularités
pertinentes de la côte. Or celles-ci deviennent précisément de plus en plus
importantes à mesure que la perpendiculaire s’en écarte en suivant une
direction droite vers le large. A mon avis, pour qu’une perpendiculaire soit
tirée à partir de la limite extérieure de la mer territoriale, il faudrait donc
qu’elle soit élevée sur une ligne de base imaginaire différente, joignant par
exemple le point le plus oriental de l’île de Djerba du côté tunisien et un
point situé à une égale distance de Ras Ajdir du côté libyen. Cela donnerait
une perpendiculaire totalement différente, par son angulation par rapport
au méridien, de celle qui peut être élevée sur la ligne de base correspondant
à un très court segment de rivage autour de Ras Ajdir. Cela suffit à montrer
le caractère arbitraire de la direction attribuée aux perpendiculaires
lorsque l’irrégularité des côtes oblige — comme en l’espèce — à les mesurer à
partir de lignes de base imaginaires.

Je pense donc que les observations formulées par la Cour au para-
graphe 115 au sujet des effets déformants des « circonstances indivi-
duelles propres à la région » sont également valables pour la construction

296
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 311

des perpendiculaires à la côte. Plus une perpendiculaire s’éloigne de la côte,
moins elie convient 4 une ligne de délimitation. C’est, à mon avis, le cas
pour l’extension de la perpendiculaire jusqu’à un point situé à 34° 10’ 30”
de latitude nord.

23. La Cour évoque la question de la proportionnalité aux para-
graphes 102 à 104, 130 et 131 de l’arrêt. Mais j’éprouve certains doutes,
d’une part quant à la manière dont la Cour a établi la réalité d’un rapport
raisonnable et quant à la méthode qu’elle a appliquée à cet effet et, de
Pautre, quant au rôle de cette méthode en l'espèce.

Je partage l’opinion de la Cour, exprimée au paragraphe 103 de l’arrêt,
selon laquelle la proportionnalité peut être un facteur pertinent — non pas
peut-être en tant que source de droit indépendante en matière de délimi-
tation, mais en tant que facteur permettant d'apprécier si certains prin-
cipes sont équitables et si la solution finale l’est aussi.

Dans les affaires du Plateau continental de la mer du Nord, la Cour
a reconnu la pertinence du facteur de proportionnalité. Au paragra-
phe 101 D 3) de l'arrêt, c’est dans les termes suivants qu’elle fait mention
de la proportionnalité, parmi les facteurs « à prendre en considération »
au cours des négociations :

« le rapport raisonnable qu’une délimitation opérée conformément à
des principes équitables devrait faire apparaître entre l’étendue des
zones de plateau continental relevant de l'Etat riverain et la longueur
de son littoral mesurée suivant la direction générale de celui-ci, compte
tenu à cette fin des effets actuels ou éventuels de toute autre délimi-
tation du plateau continental effectuée entre Etats limitrophes dans la
même région » (C.1.J. Recueil 1969, p. 54).

Ce passage de l’arrêt est intéressant à plusieurs égards.

Premièrement, la Cour insiste sur le fait qu’elle a en vue un rapport
raisonnable. Cette conclusion de la Cour ne semble pas autoriser une
répartition mathématique des zones de plateau continental.

Deuxièmement, le facteur de proportionnalité est étroitement lié à « une
délimitation opérée conformément à des principes équitables ».

Troisièmement, le critère de proportionnalité doit aboutir à un rapport
raisonnable entre les « zones de plateau continental relevant de lEtat
riverain et la longueur de son littoral mesurée suivant la direction générale
de celui-ci ».

Quatrièmement, la Cour insiste sur un point qui peut présenter une
importance pratique en l'espèce : la délimitation doit se faire « compte
tenu à cette fin des effets actuels ou éventuels de toute autre délimitation
du plateau continental effectuée entre Etats limitrophes dans la même
région ».

Il se trouve en effet que le plateau continental situé au large du littoral
tunisien orienté vers l’est est sérieusement amputé par la ligne de délimi-
tation tracée entre l’Italie et la Tunisie, et qu’il risque de l’être aussi par
d’autres délimitations avec (l'Italie et) Malte. Le littoral libyen orienté vers

297
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 312

le nord-est fait face à des espaces maritimes beaucoup plus vastes, et peut
donc être pourvu d’un plateau continental beaucoup plus étendu.

Au paragraphe 101 de sa décision de 1977, le tribunal arbitral anglo-
français a formulé d’intéressantes observations sur le facteur de propor-
tionnalité et sur son rôle dans la délimitation du plateau continental. Les
conclusions du tribunal arbitral contiennent quatre observations princi-
pales sur la proportionnalité : |

a) La première constatation du tribunal est ainsi énoncée :

« c’est la disproportion plutôt qu’un principe général de proportion-
nalité qui constitue le critère ou facteur pertinent. Comme le tribunal
l’a déjà souligné au paragraphe 78, la délimitation équitable du plateau
continental n’est pas une opération de partage et d’attribution du
plateau continental entre les Etats qui bordent ce plateau. Elle ne
consiste pas davantage en une simple attribution à ces Etats de zones
du plateau proportionnelles à la longueur de leur ligne côtière ; agir
ainsi serait, en effet, remplacer la délimitation par une attribution de
parts. »

b) Le tribunal fait ensuite observer, et c’est là sa deuxième constatation :

« De plus, le principe fondamental suivant lequel le plateau conti-
nental relève d’un Etat côtier parce qu’il est le prolongement naturel
du territoire de celui-ci limite nettement le recours au facteur de pro-
portionnalité. »

c) Ace propos, le tribunal ajoute :

« Ainsi qu’il est précisé dans les affaires du Plateau continental de la
mer du Nord (C.LJ. Recueil 1969, par. 91), il ne peut jamais être
question de refaire entièrement la nature, par exemple d’égaliser la
situation d’un Etat dont les côtes sont étendues à celle d’un Etat dont
les côtes sont réduites ; il s’agit plutôt de remédier à la disproportion et
aux effets inéquitables dus à des configurations ou caractéristiques
géographiques particulières dans des situations où, en l’absence de ces
particularités, les données géographiques aboutiraient à une délimi-
tation attribuant à chaque Etat des étendues de plateau continental à
peu près comparables. »

d) Enfin le tribunal termine son analyse de la proportionnalité dans les
termes suivants :

« La proportionnalité doit donc être utiliséecomme un critére ou un
facteur permettant d’établir si certaines situations géographiques
produisent des délimitations équitables et non comme un principe
général qui constituerait une source indépendante de droits sur des
étendues de plateau continental. »

La Cour, en appliquant le critére de proportionnalité, déclare au para-
graphe 104 de l’arrêt que :

298
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 313

« la question de la proportionnalité se rapporte à ia longueur des côtes
des Etats en cause et non à des lignes de base droites tracées tout lelong
de ces côtes ».

Et, au paragraphe 131, elle constate que le rapport entre les longueurs des
côtes libyenne et tunisienne pertinentes est approximativement de 31 à 69 ;
et que si l’on prend en considération la longueur en ligne droite de la façade
maritime,

«il existe un rapport de 34 à 66 environ entre la façade maritime
libyenne représentée par une ligne droite reliant Ras Tadjoura a Ras
Ajdir et la longueur totale des deux façades maritimes tunisiennes
représentées respectivement par une ligne droite reliant Ras Kapou-
dia au point le plus occidental du golfe de Gabés et une seconde ligne
droite tracée entre ce point et Ras Ajdir ».

La Cour ne donne pas d’autres précisions sur la maniére dont elle est
parvenue à ces rapports mathématiques. Le rapport de 31 à 69 suit-il toutes
les sinuosités de la côte ? Pour aboutir au second rapport, celui de 34 à 66,
entre les longueurs en ligne droite des façades maritimes, la Cour rogne-
t-elle sur le territoire terrestre au point de négliger entièrement les pro-
montoires se trouvant au sud du littoral tunisien, dont les promontoires de
Zarzis, et néglige-t-elle aussi l’île de Djerba? Quel que soit le rapport
considéré, il semble qu’il soit fait totalement abstraction de l’archipel des
Kerkennah et de ses lignes de côte, pourtant étendues. Aucune précision
n’est donnée au sujet des hauts-fonds découvrants ni de l’île de Kneiss.

On me permettra aussi de ne pas être d’accord avec la Cour sur la
position qu’elle a adoptée à propos des « eaux intérieures » et de leur effet
sur la proportionnalité. Au paragraphe 104, la Cour déclare qu’elle « n’est
pas convaincue par l’argument de la Tunisie qui voudrait que les zones
d’eaux intérieures et d’eaux territoriales ne fussent pas prises en consi-
dération ». Et, tout en réaffirmant que le plateau continental, au sens
juridique du terme, ne comprend pas les fonds marins des eaux inté-
rieures et de la mer territoriale, elle déclare au paragraphe 131 qu’il faut
en tenir compte pour calculer la proportionnalité. J'estime que ces vues
sont contraires au concept même du plateau continental et qu’elles ne
sont étayées ni par le droit positif ni par l'équité. En l'espèce, cela semble
particulièrement vrai pour les eaux intérieures.

Du point de vue juridique et politique, les eaux intérieures sont en
principe assimilées au territoire terrestre. L'Etat exerce sa souveraineté sur
ses eaux intérieures de la même manière que sur son territoire, d'ordinaire
en appliquant les mêmes dispositions législatives. Dans la présente affaire,
ilconvient en outre de prendre en considération les données géographiques
et physiques. Sur de vastes étendues du golfe de Gabès ainsi qu’autour de
Parchipel des Kerkennah, de l’île de Djerba et des deux promontoires de
Zarzis, les eaux sont si peu profondes qu’elles constituent un espace
intermédiaireentrela terre et la mer. Dans ces vastes zones, la profondeur de
l’eau est rarement de plus de 3 à 4 mètres, et les fonds marins découvrent à

299
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 314

marée basse. L'exploitation économique de ces étendues a d’ailleurs un
caractère hybride entre l’aquaculture et l’agriculture. Il est certain par
exemple que les forages pétroliers ne peuvent pas y être faits à l’aide des
installations maritimes ordinaires : plates-formes semi-submersibles,
navires de forage ou plates-formes autoélévatrices flottantes. Ces zones
peuvent-elles être considérées à quelque fin que ce soit comme faisant partie
du plateau continental? De plus, l’isobathe des 10 mètres et celle des
20 mètres passent très loin au large du golfe de Gabès. Certaines de ces zones
peu profondes s'étendent même au-delà des lignes de base droites fixées
par la Tunisie dans sa loi n° 73-79 du 2 août 1973. Compte tenu de ces
considérations de fait et de droit, est-il vraiment conforme aux principes et
règles du droit international et à l'équité d'appliquer le critère de propor-
tionnalité en y incluant les zones d’eaux intérieures tunisiennes où le forage
pétrolier nécessite l'emploi d’installations terrestres ? La Cour me semble
avoir perdu de vue en l’occurrence le sens même de la notion de plateau
continental, zone maritime sur laquelle Etat côtier exerce une souverai-
neté fonctionnelle limitée — alors que ledit Etat exerce une souveraineté
complète sur sa mer territoriale, sans parler même de ses eaux intérieures.

En expliquant le recours au critère de proportionnalité, la Cour donne
comme raison que « l’on doit comparer ce qui est comparable » (arrêt,
par. 130). A mon humble avis, la Cour a précisément fait le contraire, du
moins en faisant entrer les eaux intérieures du golfe de Gabés dans les
calculs de proportionnalité.

Qu'il me soit aussi permis de dire que la Cour, dans son souci de trouver
des arguments juridiques, semble être allée très loin en l’espèce, en élevant
presque le critère de la proportionnalité — appliqué comme une formule
mathématique — au niveau du droit international, alors qu’aussi bien la
Cour dans son arrêt de 1969 que le tribunal arbitral dans sa décision de 1977
avaient fait un usage plus modeste du même critère. A mon avis, l’arrét de
1969 et la décision de 1977 établissent un juste équilibre entre la propor-
tionnalité et les principes du droit international applicables.

24. Aux paragraphes 102 et suivants de l’arrêt, la Cour évoque la ques-
tion des lignes de base droites promulguées par la Tunisie. Au paragraphe 22
ci-dessus j’ai déjà dit que j’étais en total désaccord avec les conclusions de
ces paragraphes suivant lesquelles les eaux internes et la mer territoriale de
la Tunisie devraient être réputées faire partie des zones considérées aux fins
de l'application d’un critère de proportionnalité. Toutefois, la validité des
lignes de base droites employée par la Tunisie dans la région des Kerkennah
peut être d’une portée considérable quand il s’agit de décider si les eaux
intérieures de la Tunisie font partie des zones pertinentes aux fins du critère
de la proportionnalité. Je m’arréterai donc brièvement à cette question.

Dans la loi n° 73-49 du 2 août 1973, le Gouvernement tunisien a mis en
vigueur des lignes de base droites destinées à mesurer sa mer territoriale,
d’une largeur de 12 milles, dans certaines zones bordant ces côtes ; il
s'agissait des parties de la mer où se trouvent un chapelet d'îles, flots et
hauts-fonds (les Kerkennah) ainsi que de la baie de Tunis et du golfe de

300
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 315

Gabés. (Voir Pannexe 86 au mémoire tunisien.) Une série continue de
lignes de base droites étaient tirées de Ras Kapoudia jusqu’aux hauts-
fonds avoisinant les Kerkennah, puis jusqu’à Ras Es-Moun sur les flots de
Gharbi qui font partie de l’archipel des Kerkennah ; ensuite une ligne de
base droite fermait le golfe de Gabés jusqu’à Ras Tourgueness.

Certes, la limite extérieure d’une zone économique exclusive, de méme
que celle d’un plateau continental de 200 milles aux termes de l’article 76
du projet de convention, doit dépendre des « lignes de base à partir des-
quelles est mesurée la largeur de la mer territoriale. »

Les lignes de base promulguées par la loi du 2 août 1973 ne sont pas
contraires aux régles actuellement applicables en droit international. La
prémisse dont on part est qu’un Etat côtier a le droit souverain de fixer
unilatéralement des lignes de base droites servant 4 mesurer sa mer terri-
toriale, ses zones économiques, etc. Pour ce faire, il n’a pas besoin de
l’accord ou du consentement d’autres pays. Toutefois, si ces lignes de base
sont contraires au droit international, il est loisible aux autres Etats de
protester. Si l’on tient compte de la pratique trés générale des Etats, de
larrét rendu le 18 décembre 1951 par la Cour internationale de Justice en
l'affaire des Pécheries anglo-norvégiennes (C.IJ. Recueil 1951, p. 116 et
suiv.), ainsi que des dispositions des articles 4 et suivants de la convention
sur la mer territoriale et la zone contigué du 29 avril 1958 (premiére
convention de Genéve) et des articles 7 et suivants du projet de convention
sur le droit de la mer en date du 28 août 1981 — qui codifient en fait les
principes directeurs régissant le tracé de lignes de base droites —, il paraît
évident que les lignes de base droites promulguées en 1973 ne sont pas
contraires au droit international.

On peut citer d’abord le paragraphe 1 de l’article 7 du projet de conven-
tion de 1981, qui suit de très près le texte du paragraphe 1 de l’article 4 de la
première convention de Genève de 1958 ainsi conçu :

« Dans les régions où la ligne côtière présente de profondes échan-
crures et indentations, ou s’il existe un chapelet d’îles le long de la côte,
à proximité immédiate de celle-ci, la méthode des lignes de base
droites reliant des points appropriés peut être adoptée pour le tracé de
la ligne de base à partir de laquelle est mesurée la largeur de la mer
territoriale. »

S'agissant des formations géographiques particulières qui constituent les
hauts-fonds découvrants au large des Kerkennah et de l’île de Djerba, il
n’est peut-étre pas sans intérét de relever que le nouvel article 6 qui a été
inséré dans le projet de convention de 1981 à propos des récifs est ainsi
rédigé :

« Lorsqu'il s’agit de parties insulaires d’une formation atollienne ou
Ailes bordées de récifs frangeants, la ligne de base à partir de laquelle
est mesurée la largeur de la mer territoriale est la laisse de basse mer sur
le récif, côté large, telle qu’elle est indiquée sur les cartes marines
reconnues officiellement par l'Etat côtier. »

301
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 316

Il est dit au paragraphe 4 de l’article 7 que:

« Les lignes de base droites ne doivent pas être tirées vers ou depuis
des hauts-fonds découvrants, à moins que des phares ou des instal-
lations similaires émergées en permanence n’y aient été construits ou
que le tracé de telles lignes de base droites n’ait fait l’objet d’une
reconnaissance internationale générale. »

Il semble que des balises lumineuses aient été placées sur la plupart de
ces hauts-fonds découvrants. En tout cas les engins de pêche stationnaires
que l’on y trouve en abondance et qui sont de façon permanente au-dessus
du niveau de la mer devraient entrer en ligne de compte dans le présent
contexte. Il est d’autre part certain qu’avec les techniques actuelles l’ins-
tallation de balises lumineuses est une opération simple et peu coûteuse et
qu’on peut mettre ces balises en place en quelques heures.

D'autre part, le paragraphe 5 de l’article 7 est extrément pertinent,
puisqu'il prévoit que :

« Dans les cas où la méthode des lignes de base droites s’applique en
vertu du paragraphe 1, il peut être tenu compte, pour l'établissement
de certaines lignes de base, des intérêts économiques propres à la
région considérée dont la réalité et l’importance sont manifestement
attestées par un long usage. »

Les faits historiques et économiques relatifs à la région en cause ré-
pondent pleinement à ces conditions, ainsi qu’il a été exposé dans les pièces
de la procédure écrite et en plaidoirie (voir entre autres le mémoire tuni-
sien, par. 3.17-3.31 et 4.43 et suiv.).

En outre, les lignes de base droites tirées autour de l'archipel des Ker-
kennah sont d’une faible longueur. La plus longue, c’est-à-dire celle qui se
trouve le plus au nord, semble être d'environ 15 milles d’après les cartes
marines. Les autres lignes sont plus courtes ; certaines d’entre elles n’ex-
cèdent pas 2 milles. Si l’on songe à la pratique des Etats dans le monde
entier, ces lignes de base sont très modérées, tant en ce qui concerne leur
longueur que leur mode d'application.

On peut en dire de même de la ligne de base droite qui ferme le golfe de
Gabès. Selon les cartes marines dont on dispose, cette ligne a une longueur
de quelque 45 à 46 milles entre le Ras Es-Moun et le Ras Tourgueness.

Il faut rappeler dans ce contexte que si, au départ, les lignes de base
droites joignant les « points d’entrée naturels » d’une baie ne doivent pas
être d’une longueur supérieure à 24 milles, en vertu du paragraphe 4 de
Particle 10 du projet de convention de 1981, le paragraphe 6 de Particle 10
introduit d'importantes modifications à cet égard. Il y est dit en effet :

« Les dispositions précédentes ne s’appliquent pas aux baies dites
« baies historiques », ni dans les cas où la méthode des lignes de base
droites prévue à l'article 7 est suivie. »

L'une ou l’autre des conditions suivantes s’applique à la ligne de base
droite fermant le golfe de Gabès :

302
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 317

1) Cetteligne pourrait faire suite tout naturellement au système de lignes de
base droites tirées au large de l’archipel des Kerkennah jusqu’à l’île de
Djerba puis vers le continent.

2) Les intérêts économiques très particuliers de la population locale dans
ces zones marines, notamment pour ce qui est de ses pêcheries tradi-
tionnelles utilisant des engins de pêche stationnaires ou exploitant des
bancs de pêche traditionnels, qui ont créé au cours des temps des droits
de propriété, sont un fait qui a été établi. It paraît non moins évident que
le golfe de Gabès présente les caractéristiques d’une baie historique.

En outre, les singularités de la région en question, où l’on trouve toute
une série d’îles à forte densité de population telles que l’archipel des
Kerkennah et les îles de Djerba et de Kneiss, se conjuguant avec les par-
ticularités géographiques des hauts-fonds découvrants et la forte inden-
tation du rivage (golfe de Gabès), représentent manifestement des « cir-
constances pertinentes propres à la région » (article 1 du compromis). Ces
eaux sont d’autre part si peu profondes que la population locale les consi-
dère généralement comme une partie intégrante du territoire terrestre.

25. Il a été soutenu dans les écritures que la ligne de délimitation ne
devait pas passer devant les côtes des Parties.

Il va de soi que le tracé d’une ligne de délimitation, aussi bien sur terre
qu'en mer, a toujours pour effet de limiter l’extension d’un territoire. Les
conflits ou les effets restrictifs semblent inhérents à une telle opération.

En l’espèce, les côtes des deux pays sont « opposées » l’une à l’autre selon
un angle de 90° ou plus. En pareil cas, la ligne de délimitation avance
nécessairement vers le large dans une direction telle qu’elle passe devant les
deux pays, du moins dans une perspective macrogéographique. Il paraît
également évident qu’une Partie ne peut pas invoquer l’argument de la
« façade » pour faire passer la ligne de délimitation uniquement devant le
territoire de l’autre Partie.

Selon moi, cette notion de ligne « passant devant un pays » pourrait
permettre d'évaluer l’équité des résultats obtenus. Il semble à cet égard que
la ligne proposée dans le dispositif de l’arrêt passe beaucoup plus près des
côtes tunisiennes que des côtes libyennes. En réalité, la ligne proposée par la
Cour — comme il ressort de la carte n° 3 jointe à l’arrêt — est sur toute sa
longueur presque deux fois plus proche des côtes de la Tunisie que de celles
de la Libye. Ce résultat ne paraît pas équitable. La Cour paraît ici traiter les
côtes de la Tunisie comme si elles étaient en quelque façon inférieures.

Jestime qu'il eût été plus équitable en l’espèce de répondre à l’argument
de la façade maritime en appliquant la méthode de la ligne d’équidistance
corrigée.

26. Au paragraphe 107 de l’arrêt la Cour déclare qu’en ce qui concerne
« la présence de puits de pétrole dans une zone à délimiter, cette présence
peut, selon les faits, représenter un élément à considérer dans le processus au

303
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 318

cours duquel tous les facteurs pertinents sont soigneusement pesés pour
aboutir à un résultat équitable ». Or il me paraît clair, d’après la carte n° 85
présentée par la Tunisie au cours de la procédure orale (voir également le
contre-mémoire libyen, vol. 3, ann. 9) que l’un au moins des puits forés de
bonne foi par la Tunisie, sans soulever d’objection semble-t-il, en l’occur-
rence le puits Jarrafa n° 1, dont les coordonnées sont 13° 4’ 23,6” de
longitude est et 34° 31’ 28,8” de latitude nord, est nettement à l’intérieur de
la part de plateau continental revenant à la Libye d’après la ligne de
délimitation à 52°. La Cour semble avoir complètement négligé ce puits en
adoptant la solution qu’elle énonce sur la base de l’équité, ce qui paraît
contraire aux prémisses dont elle part dans l'extrait que je cite ci-dessus.

Il faut d’ailleurs se poser une question plus grave, à mon avis : c’est de
savoir jusqu’à quel point les considérations économiques doivent faire
accepter un fait accompli. Autrement dit, faut-il tracer la ligne de partage
de façon à admettre l’existence de concessions accordées unilatéralement
par l’une des Parties au détriment de l’autre ? Ou à admettre l’existence de
puits forés par l’une ou l’autre des Parties dans une zone litigieuse ?
Adopter cette conception risquerait d’être contraire au droit international,
et contraire aussi à l'équité. La délimitation du plateau continental entre
Etats limitrophes (et entre Etats dont les côtes se font face) doit en principe
être déterminée par voie d’accord entre les Parties, ce qui est précisément le
contraire d’une action unilatérale, que celle-ci se traduise par un acte
législatif (octroi de concessions dans une zone contestée) ou, pis encore,
par le forage de puits et la mise en train d’une production pétrolière dans la
zone en cause. La Cour, en acceptant d’une façon quelconque que le forage
de puits de pétrole dans une zone contestée puisse avoir la moindre per-
tinence pour la délimitation, encouragerait en fait les Parties à enfreindre
certaines des tendances fondamentales formulées dans la quatrième
convention de Genève de 1958 et dans le projet de convention de 1981,
et risquerait d’inciter les Etats à adopter non pas une attitude de concilia-
tion mais une attitude agressive, consistant à prendre possession des
zones revendiquées.

Les articles 74 et 83 du projet de convention sur le droit de la mer,
concernant la délimitation du plateau continental (ou de la zone écono-
mique exclusive) entre Etats dont les côtes sont adjacentes ou se font face,
énoncent des dispositions extrêmement intéressantes à cet égard au para-
graphre 3 :

« En attendant la conclusion de l'accord visé au paragraphe 1, les
Etats intéressés, dans un esprit de compréhension et de coopération,
font tout leur possible pour conclure des arrangements pratiques
provisoires et pour ne pas compromettre ou entraver pendant cette
période de transition la conclusion de l’accord définitif. Les arrange-
ments provisoires sont sans préjudice de la délimitation finale. »

Etonnotera aussi l’article 77, paragraphe 3, du même projet de convention,
qui stipule :

304
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 319

« Les droits de l’Etat côtier sur le plateau continental sont indé-
pendants de l’occupation effective ou fictive, aussi bien que de toute
proclamation expresse. »

Cette disposition, qui est reprise mot pour mot de l’article 2, paragraphe 3,
de la quatrième convention de Genève de 1958, n’est passansimportanceen
l'espèce. L'Etat côtier n’a pas besoin d’accomplir un acte positif pour
posséder un plateau continental. A l'inverse, l’acte positif d’un Etat tiers ne
doit pas déposséder facilement l'Etat côtier de ses droits. En tout cas, ce type
d’acte ne doit pas être encouragé.

CONCLUSIONS

Pour les raisons indiquées ci-dessus, je me vois à mon grand regret dans
l'obligation de ne pouvoir souscrire à certains des principaux motifs de la
Cour et pas davantage à ses conclusions.

Mes objections sont notamment les suivantes :

Les principales circonstances pertinentes propres à la région, ou bien ont
été ignorées, ou bien n’ont pas pesé de tout leur poids. Les considérations
d'équité ont joué un rôle, mais dans le vide, sans que fût établi le lien
indispensable entre ces considérations et les principes et règles du droit
international reconnus, quoique non obligatoires, ce qui estompe la dis-
tinction entre les principes d’équité en tant qu’éléments de l’ordre juri-
dique international et les considérations ex aequo et bono. Je ne suis pas non
plus convaincu que les considérations d'équité invoquées aient produit le
résultat souhaité, c’est-à-dire une solution équitable. J’estime par ailleurs
que la Cour n’a pas accordé assez d’intérêt au principe de l’équidistance
parmi les principes qui pouvaient être appliqués à la délimitation en
l'espèce. Je pense que le principe de l’équidistance aurait abouti en l’oc-
currence, sous réserve d’en adapter les effets ou de les modérer grâce aux
considérations d'équité, à une solution plus équitable et moins hypothé-
tique que la ligne indiquée par la Cour. Celle-ci aurait dû à tout le moins
essayer d’indiquer en détail ce qu’eût été une ligne d’équidistance adaptée
en fonction des considérations d’équité, et dire pourquoi une telle ligne eût
produit un résultat peu équitable. Enfin, à mon sens, la Cour n’a pas
accordé suffisamment d’attention aux nouvelles tendances admises à la
troisième conférence des Nations Unies sur le droit de la mer, et en
particulier à la notion de zone économique exclusive de 200 milles. Tout en
s'inspirant largement, pour le tracé de sa ligne de délimitation, de consi-
dérations relatives à l’exploitation des hydrocarbures et à l’octroi de
concessions pétrolières, la Cour n’a, semble-t-il, pas songé qu'il serait
manifestement opportun de tracer des lignes de délimitation identiques
pour le plateau continental et pour la zone économique exclusive de
200 milles.

Je n’ignore pas qu’il serait vain, voire inopportun, de suggérer une autre
ligne de délimitation, reposant, sous réserve d'adaptation, sur le principe

305
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 320

de l’équidistance. Je m’abstiens donc de le faire. Je pense toutefois qu’une
telle ligne eût été plus facile à construire et eût représenté une meilleure
ligne de partage pour l’établissement ultérieur de zones économiques
exclusives dans la région. L

Toutefois, et bien qu’étant dans l'impossibilité de souscrire sur plusieurs
points à l’arrêt de la Cour, y compis son dispositif, je reconnais que la Cour
s’est employée à effectuer une délimitation répondant selon elle à la
nécessité d’une solution équitable. Je reconnais en outre que, dans sa
décision, la Cour a cherché à indiquer le tracé d’une ligne partageant les
zones en litige entre les deux Parties. J’exprime donc l’espoir fervent que
l'arrêt de la Cour — qui est, bien entendu, obligatoire pour les Parties en
vertu de la Charte des Nations Unies, du Statut de la Cour et des enga-
gements contractés par les Parties elles-mêmes — favorisera les relations
d'amitié et de bon voisinage entre les Parties et servira la cause de la paix et
du progrès sur notre planète tourmentée.

Pour complément de mon opinion dissidente exposée plus haut, je me
permets de soumettre respectueusement aux deux Parties les réflexions
suivantes.

L'évolution rapide enregistrée depuis quelques dizaines d’années dans le
domaine du droit international de la mer — à la suite de l'extraordinaire
révolution des techniques marines, comme d’ailleurs de toutes les tech-
niques — fait que de vastes régions de l’environnement marin doivent être
soumises à la souveraineté fonctionnelle et limitée de l'Etat côtier adjacent.
La nécessité de tracer de nouvelles frontières maritimes entre Etats limi-
trophes ou se faisant face — souvent jusqu’à des distances de plusieurs
centaines de milles — dérive manifestement de cette évolution. Il est
également évident que ces questions nouvelles entraînent forcément cer-
taines difficultés, voire des tensions politiques, entre les meilleurs voisins,
non pas faute de vouloir y trouver des solutions justes et équitables, mais à
cause de l’énormité et du caractère tout à fait particulier des problèmes qui
se posent.

Qu'il me soit donc permis de soumettre les réflexions suivantes à la
considération des Parties. Je suis fermement d’avis que : dans le processus
de délimitation et dans les résultats qu’il produit, il peut intervenir des
facteurs autres que le simple tracé de lignes — des facteurs susceptibles de
rendre une ligne ou un système de délimitation plus juste et plus équitable
que cela ne serait le cas autrement.

Dans la présente espèce, les préoccupations immédiates des Parties
portent avant tout sur l'exploitation pétrolière. Mais, comme on le sait,
l'exploitation pétrolière suppose une combinaison de capacités techniques
et de chance. Le tracé d’une ligne de délimitation entre les Etats peut, pour
ce qui est du potentiel pétrolier, représenter un simple pari, un fait acci-
dentel qui risque de laisser de riches gisements d’un côté de la ligne et rien
du tout de l’autre.

Certains arrangements prévoyant une prospection commune, ainsi que
Putilisation ou même une juridiction conjointe, dans les zones de superficie

306
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 321

limitée qui se chevauchent, peuvent servir de corollaire aux autres consi-
dérations d’équité. Cela n’avait pas échappé à la Cour dans les affaires du
Plateau continental de la mer du Nord, comme le démontrent le para-
graphe 101 C 2) du dispositif ainsi que les paragraphes 97 et 99 de l’arrêt
(C.LJ. Recueil 1969, p. 51-53).

La Cour a esquissé dans ces textes une solution possible dans le cas des
zones de chevauchement. Cette solution consiste, faute d’entente entre les
Parties sur une ligne de délimitation, 4 diviser la zone de chevauchement
« par parts égales », à moins que les Parties « n’adoptent un régime de
juridiction, d'utilisation ou d’exploitation commune pour tout ou partie
des zones de chevauchement ».

S’agissant d’une telle proposition d'exploitation commune, je prendrais
pour point de départ une ligne d’équidistance ajustée partant du point où
la ligne des 26° tirée de Ras Ajdir rencontre la limite de la mer territoriale à
12 milles de la côte. Je me permets de proposer une ligne de délimitation
ajustée qui, s’infléchissant à partir de ce point, prendrait une direction
approximative de 46 ou 47° NE.

On peut suggérer en outre le système suivant d’exploitation commune
des ressources pétrolières. De part et d’autre de la ligne rectifiée, il con-
viendrait de tracer une ligne s’écartant de quelque 10 à 15° de la ligne
de délimitation. Les deux zones ainsi délimitées auraient approximati-
vement la même dimension et constitueraient une zone d’exploitation
commune.

Pour cette zone d’exploitation commune, les Parties devraient mettre au
point une politique commune de prospection et d’exploitation. La modeste
suggestion qui suit peut être formulée à propos de ces politiques.

Dans la zone située du côté tunisien de la ligne de délimitation, la
législation, la politique pétrolière et l'administration tunisienne régiraient
les activités pétrolières. Dans la zone située du côté libyen, ce sont la
législation, la politique pétrolière et l'administration libyenne qui régi-
raient ces activités.

Chacune des Parties aurait la possibilité de participer aux activités
pétrolières dans la zone restreinte de l’autre Partie, telle qu’elle est définie
plus haut, avec une participation de cinquante pour cent soit directement soit
par le canal de concessionnaires. La Partie nationale aurait droit d’être
l'entrepreneur, à moins qu'il n’en soit convenu autrement.

Chaque Partie paierait les frais de prospection et d’exploitation en
fonction du pourcentage de sa participation.

Les Parties constitueraient un comité consultatif permanent pour les
activités menées dans les zones d’exploitation commune.

Au cas où des dissentiments résulteraient des activités menées dans les
zones précitées et où les Parties ne parviendraient pas à les résoudre par voie
d’accord, des procédures de conciliation et d’arbitrage seraient prévues.

De même, il serait prévu des procédures d’exploitation unitaire pour
l'exploitation et la copropriété au cas où un gisement de pétrole se trou-
verait à cheval sur la ligne de délimitation ou sur les lignes extérieures
délimitant les zones d’exploration commune.

307
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 322

Dans les affaires du Plateau continental de la mer du Nord, la Cour s’est
prononcée comme suit sur la question de l’unité des gisements, au para-
graphe 97 de son arrêt :

« Un autre élément à prendre en considération dans la délimitation
des zones de plateau continental entre Etats limitrophes est l’unité de
gisement. Les ressources naturelles du sous-sol de la mer dans la partie
qui constitue le plateau continental sont l’objet même du régime
juridique institué à la suite de la proclamation Truman. Or il est
fréquent qu’un gisement s’étende des deux côtés de la limite du plateau
continental entre deux Etats et, Pexploitation de ce gisement étant
possible de chaque côté, un problème naît immédiatement en raison du
danger d’une exploitation préjudiciable ou exagérée par l’un ou l’autre
des Etats intéressés. Sans aller plus loin que la mer du Nord, la pratique
des Etats montre comment ce problème a été traité et il suffira de
relever les engagements pris par des Etats riverains de la mer du Nord
pour assurer l'exploitation la plus efficace ou la répartition des pro-
duits extraits (cf. notamment l’accord du 10 mars 1965 entre le
Royaume-Uniet la Norvège, article 4, ’accord du6 octobre 1965 entre
le Royaume-Uni et les Pays-Bas sur « l’exploitation de structures
géologiques s’étendant de part et d’autre de la ligne de séparation du
plateau continental situé sous la mer du Nord » et l’accord du 14 mai
1962 entre la République fédérale et les Pays-Bas sur un plan d’ex-
ploitation commune des richesses du sous-sol dans la zone de l’estuaire
de l’Ems où la frontière entre les deux Etats n’a pas été délimitée de
façon définitive). La Cour ne considère pas que l’unité de gisement
constitue plus qu’un élément de fait qu’il est raisonnable de prendre en
considération au cours d’une négociation sur une délimitation. Les
Parties sont pleinement informées de l’existence du problème comme
des possibilités de solution. » (C.I.J. Recueil 1969, p. 51-52.)

Dans son intéressante opinion individuelle, M. Jessup examinait d’une
façon assez détaillée les questions de coopération et d'exploitation unitaire
(p. 81-83). Je partage son opinion selon laquelle, « même si l’on estime que
[le principe de coopération] ne révèle pas l'existence d’une règle de droit
international en voie de formation, on peut du moins y trouver un exposé
des facteurs à prendre en considération dans les négociations que les Parties
doivent à présent entamer ».

Il existe nombre d’accords sur la délimitation du plateau continental
traitant expressément de la question de l’exploitation unitaire. Certains de
ces accords sont mentionnés dans l'arrêt de la Cour de 1969 relatif aux
affaires du Plateau continental de la mer du Nord, page 52.

C’est ainsi que, dans l’accord entre le Royaume-Uni et la Norvège conclu
le 10 mars 1965, il est prévu à l’article 4 que :

« Au cas où une structure géologique ou un gisement contenant du

308
PLATEAU CONTINENTAL (OP. DISS. EVENSEN) 323

pétrole ou tout autre produit minéral, y compris du sable ou du gra-
vier, s’étendraient de part et d’autre de la ligne de séparation, et au
cas où la partie de cette structure ou de ce gisement qui est située d’un
côté de la ligne de séparation pourrait être exploitée, totalement ou
partiellement, à partir de l’autre côté de la ligne, les Parties contrac-
tantes, agissant le cas échéant en consultation avec les titulaires de
permis d'exploitation, s’efforceront de se mettre d’accord sur la façon
d'exploiter le plus efficacement la structure ou le gisement considérés
et de répartir le produit de cette exploitation. »

On trouve des dispositions analogues dans l’accord sur la délimitation
du plateau continental signé entre la Suède et la Norvège le 24 juillet
1968.

L'accord entre le Danemark et la Norvège du 8 décembre 1965 traduitun
engagement plus ferme : l’article 4 prévoit que, en pareil cas, un accord
d'exploitation unitaire « sera conclu » à la requête de l’une des parties
contractantes. Des dispositions identiques figurent dans l’accord de déli-
mitation conclu entre les îles Féroé et la Norvège le 15 juin 1979.

Il semble souhaitable que, dans la présente espèce, les Parties à l'accord
mentionné à l’article 2 du compromis prévoient des procédures d’exploi-
tation unitaire dans les cas où un gisement de pétrole serait situé de part et
d’autre de la ligne de délimitation ou de la ligne de partage adoptée pour
définir la zone d'exploitation commune proposée plus haut.

(Signé) Jens EVENSEN.

309
